Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 1 of 57
                                               Prieto
                                         November 13, 2019                       ·




            · · · · IN THE UNITED STATES DISTRICT COURT
            · · · · FOR THE SOUTHERN DISTRICT OF FLORIDA
            · · · · · · · WEST PALM BEACH DIVISION

            · · · · · · ·CASE NO.: 19-CV-80825-DMM

            JENNIFER QUASHA, on behalf of
            her son, H.Q., a minor,

            · · · · · Plaintiffs,

            vs.

            CITY OF PALM BEACH GARDENS,
            FLORIDA,

            · · · · · Defendant.
            _____________________________/




            · · · · · · DEPOSITION OF DANIEL PRIETO


            · · · · · · · · ·Pages 1 through 43

            ·   ·   ·   ·   · ·   Wednesday, November 13, 2019
            ·   ·   ·   ·   · ·   · ·1:10 p.m. to 2:29 p.m.
            ·   ·   ·   ·   · ·   · U.S. Legal Support, Inc.
            ·   ·   ·   ·   444   West Railroad Avenue, Suite 300
            ·   ·   ·   ·   · ·   · West Palm Beach, Florida




            · · · · · · · · · · Reported By:
            · · · · · · · · ·KIMBERLEY A. ROSS




                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 2 of 57
                                               Prieto
                                         November 13, 2019                      2

      ·1· ·APPEARANCES:

      ·2· ·On Behalf of the Plaintiffs:

      ·3·   ·   ·   ·   ·   ·   ·DISABILITY INDEPENDENCE GROUP, INC.
      · ·   ·   ·   ·   ·   ·   ·2990 S.W. 35th Avenue
      ·4·   ·   ·   ·   ·   ·   ·Miami, Florida· 33133
      · ·   ·   ·   ·   ·   ·   ·305.669.2822
      ·5·   ·   ·   ·   ·   ·   ·mdietz@justdigit.org
      · ·   ·   ·   ·   ·   ·   ·BY:· MATTHEW W. DIETZ, ESQ.
      ·6
      · ·   ·On Behalf of the Defendant:
      ·7
      · ·   ·   ·   ·   ·   ·   ·JOHNSON, ANSELMO, MURDOCH,
      ·8·   ·   ·   ·   ·   ·   ·BURKE, PIPER & HOCHMAN, P.A.
      · ·   ·   ·   ·   ·   ·   ·2455 East Sunrise Boulevard, Suite 1000
      ·9·   ·   ·   ·   ·   ·   ·Fort Lauderdale, Florida· 33304
      · ·   ·   ·   ·   ·   ·   ·954.463.0100
      10·   ·   ·   ·   ·   ·   ·alexander@jambg.com
      · ·   ·   ·   ·   ·   ·   ·BY:· SCOTT D. ALEXANDER, ESQ.
      11

      12· ·ALSO PRESENT:

      13· · · · · · ·JENNIFER QUASHA

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 3 of 57
                                               Prieto
                                    November 13, 2019                           3

      ·1· · · · · · · · · ·INDEX OF PROCEEDINGS

      ·2· · · · · · · · · · · · · · · · · · · · · · · · · ·Page

      ·3· ·DANIEL PRIETO

      ·4·   ·Direct Examination by Mr. Dietz· · · · · · · · · · 4
      · ·   ·Cross-Examination by Mr. Alexander· · · · · · · · 38
      ·5·   ·Certificate of Oath· · · · · · · · · · · · · · · ·40
      · ·   ·Certificate of Reporter· · · · · · · · · · · · · ·41
      ·6·   ·Read and Sign Letter· · · · · · · · · · · · · · · 42
      · ·   ·Errata Sheet· · · · · · · · · · · · · · · · · · · 43
      ·7

      ·8· · · · · · · · · · · · * * * * *

      ·9· · · · · · · · · ·PLAINTIFFS' EXHIBITS

      10· ·Number· · · · · · Description· · · · · · · · · ·Page

      11· ·1· · ·Email to Michael and Jennifer Quasha· · · · 23

      12·   ·2· · ·Email string between Cory Wilder,· · · · · ·33
      · ·   · · · ·Michael Roland, and Daniel Prieto
      13
      · ·   ·3· · ·Palm Beach Gardens recreational· · · · · · ·36
      14·   · · · ·services analysis

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 4 of 57
                                               Prieto
                                    November 13, 2019                           4

      ·1· · · · · · ·Deposition taken before Kimberley A. Ross,
      ·2· ·Notary Public in and for the State of Florida at
      ·3· ·Large in the above cause.
      ·4· · · · · · · · · · · · · *****
      ·5· · · · · · ·THE REPORTER:· Do you swear the testimony
      ·6· · · · you are about to give will be the truth, the
      ·7· · · · whole truth, and nothing but the truth?
      ·8· · · · · · ·THE WITNESS:· I do.
      ·9· ·THEREUPON,
      10· · · · · · · · · · · DANIEL PRIETO,
      11· ·having been first duly sworn, was examined and testified
      12· ·as follows:
      13· · · · · · · · · · DIRECT EXAMINATION
      14· ·BY MR. DIETZ:
      15· · · · Q.· ·Please state and spell your name for the
      16· ·record.
      17· · · · A.· ·Daniel Prieto.· D-a-n-i-e-l P-r-i-e-t-o.
      18· · · · Q.· ·Have you ever had your deposition taken
      19· ·before, Mr. Prieto?
      20· · · · A.· ·No, sir.
      21· · · · Q.· ·Today I'm going to be asking you a series
      22· ·of questions.· My name is Matthew Dietz, and I
      23· ·represent Jennifer Quasha and H.Q.
      24· · · · · · ·I would like you to answer them to the
      25· ·best of your ability.· All your answers have to be


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 5 of 57
                                               Prieto
                                    November 13, 2019                           5

      ·1· ·out loud and in the English language.· So if you nod
      ·2· ·your head or say "Uh-huh" or "Huh-uh," the court
      ·3· ·reporter to my left is not going to be able to take
      ·4· ·down what you said.
      ·5· · · · · · ·Also I would like you to wait until we are
      ·6· ·done asking the questions and your attorney objects,
      ·7· ·if at all, before you answer the question.· He may
      ·8· ·object to a question, and if he's doing so, he may
      ·9· ·be objecting to the form of the question.· Unless he
      10· ·tells you not to answer the question, please answer
      11· ·the question.
      12· · · · · · ·Also if for any reason you don't
      13· ·understand a question that I'm asking, please ask me
      14· ·to repeat it or to rephrase it.· I will be happy to
      15· ·do so.· If you answer a question, I'm going to
      16· ·assume that you understood what I asked.
      17· · · · · · ·Do you understand?
      18· · · · A.· ·Yes.
      19· · · · Q.· ·Great.
      20· · · · · · ·MR. ALEXANDER:· One moment.· He referred
      21· · · · to Miss Quasha's son as H.Q.· So in the
      22· · · · deposition, because he's a minor, if you would
      23· · · · refer to him by his initials as well.· It saves
      24· · · · us time from having to redact your transcript
      25· · · · later.· But you understood that's who he was


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 6 of 57
                                               Prieto
                                    November 13, 2019                           6

      ·1· · · · referring to; was the boy --
      ·2· · · · · · ·THE WITNESS:· Yes.
      ·3· · · · · · ·MR. ALEXANDER:· -- by his initials?
      ·4· · · · · · ·THE WITNESS:· Yes, sir.
      ·5· ·BY MR. DIETZ:
      ·6· · · · Q.· ·Mr. Prieto, where do you work?
      ·7· · · · A.· ·The City of Palm Beach Gardens.
      ·8· · · · Q.· ·And what do you do for the City of Palm
      ·9· ·Beach Gardens?
      10· · · · A.· ·My title is a deputy leisure services
      11· ·administrator.
      12· · · · Q.· ·And how long have you been deputy of
      13· ·leisure services administrator?
      14· · · · A.· ·Almost two years.
      15· · · · Q.· ·And what was your position prior to that?
      16· · · · A.· ·Sports director.
      17· · · · Q.· ·For the City of Palm Beach Gardens?
      18· · · · A.· ·Yes, sir.
      19· · · · Q.· ·And how long were you sports director?
      20· · · · A.· ·Roughly -- I don't know exactly.· About
      21· ·three years.
      22· · · · Q.· ·And what was your job prior to that?
      23· · · · A.· ·Operations manager, athletics.
      24· · · · Q.· ·And how long were you in that position?
      25· · · · A.· ·A few years.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 7 of 57
                                               Prieto
                                    November 13, 2019                           7

      ·1· · · · Q.· ·Two years?
      ·2· · · · A.· ·A few, yes, roughly.
      ·3· · · · Q.· ·And prior to that?
      ·4· · · · A.· ·Sports supervisor.
      ·5· · · · Q.· ·How many years for sports supervisor?
      ·6· · · · A.· ·Again, roughly two years.
      ·7· · · · Q.· ·And before that?
      ·8· · · · A.· ·I was a part-time employee for the City,
      ·9· ·odds and ends, different things.
      10· · · · Q.· ·So you've worked for the City about ten
      11· ·years?
      12· · · · A.· ·Eleven, I believe.
      13· · · · Q.· ·What is your educational background?
      14· · · · A.· ·I went to college at the Hampden-Sydney
      15· ·College in Virginia and high school locally.
      16· · · · Q.· ·And what degree did you graduate with from
      17· ·Hampden City College?
      18· · · · A.· ·Political science.· Hampden-Sydney.
      19· · · · Q.· ·Sydney?
      20· · · · A.· ·Sydney.
      21· · · · Q.· ·What are your duties as a deputy leisure
      22· ·services administrator?
      23· · · · A.· ·More or less fiscal responsibility of the
      24· ·department.· I oversee, through operations managers,
      25· ·athletics, aquatics divisions.· I work with parks


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 8 of 57
                                               Prieto
                                    November 13, 2019                           8

      ·1· ·and grounds on various communication and work orders
      ·2· ·that need to be done just to maintain the grounds
      ·3· ·around the facility.
      ·4· · · · · · ·And also I'm liaison to -- well, let's say
      ·5· ·our facilities department and our -- the Palm Beach
      ·6· ·Gardens Youth Athletic Association and finance
      ·7· ·department; so...
      ·8· · · · Q.· ·And who do you report to?
      ·9· · · · A.· ·Charlotte Presensky.
      10· · · · Q.· ·How do you spell the last name?
      11· · · · A.· ·P-r-e-s-e-n-s-k-y.
      12· · · · Q.· ·What are your duties with regards to
      13· ·PBGYAA?
      14· · · · A.· ·If there's any issues, I assist.               I
      15· ·formerly was the sports supervisor; so that's the
      16· ·direct contact to the Palm Beach Gardens Youth
      17· ·Athletic Association.
      18· · · · Q.· ·What are the duties of a sports
      19· ·supervisor?
      20· · · · A.· ·Schedule field space, permit field space,
      21· ·ensure that there's communication with the parks
      22· ·department that the fields are prepared so that the
      23· ·sports can be played, field calls from the public
      24· ·about permit requests to use fields.
      25· · · · Q.· ·Is that part of the sports supervisor?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                      Entered on FLSD Docket 01/13/2020 Page 9 of 57
                                               Prieto
                                    November 13, 2019                           9

      ·1· · · · A.· ·Uh-huh.
      ·2· · · · · · ·MR. ALEXANDER:· Is that a "Yes"?
      ·3· · · · · · ·THE WITNESS:· Yes.
      ·4· ·BY MR. DIETZ:
      ·5· · · · Q.· ·Thank you.
      ·6· · · · · · ·Do you have any children in the PBGYAA?
      ·7· · · · A.· ·No, I don't.
      ·8· · · · Q.· ·I should have asked a foundation question
      ·9· ·first.· Do you have any children, and then I should
      10· ·ask if you have any in the PBGYAA.
      11· · · · A.· ·Well, no, I don't.· And I do have a child.
      12· · · · Q.· ·Okay.· When you said that you did the
      13· ·supervision for parks and grounds, is it any
      14· ·specific park or is it all the parks?
      15· · · · A.· ·Please explain further the question.                I
      16· ·wasn't the supervisor for parks and grounds.
      17· · · · Q.· ·What was your role with regards to parks
      18· ·and grounds?
      19· · · · A.· ·I work with them to make sure that my
      20· ·facility, the recreation center, is in good shape.
      21· · · · Q.· ·Okay.· Are you in charge of one facility?
      22· · · · A.· ·I'm in charge of the recreation center,
      23· ·more or less.
      24· · · · Q.· ·Okay.· What is the recreation center?
      25· · · · A.· ·Burns Road Community Center.· I'm the


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 10 of 57
                                    November 13, 2019                         10

       ·1· ·deputy leisure services administrator, so anything
       ·2· ·there.· And I'm not a facility manager.· That's why
       ·3· ·I work with the other departments.
       ·4· · · · Q.· ·So what are your responsibilities with
       ·5· ·regards to the Burns Road Community Center?
       ·6· · · · A.· ·Programming, and then just fiscal
       ·7· ·responsibility of the department.
       ·8· · · · Q.· ·What are your roles, if any, with regards
       ·9· ·to maintenance personnel at the Burns Road Community
       10· ·Center?
       11· · · · A.· ·We have staff that does not report to us,
       12· ·but if there's issues we can coordinate with them to
       13· ·make sure that trash gets taken out; if there's
       14· ·spills, that they get mopped up.· More or less those
       15· ·type of things.
       16· · · · Q.· ·Does the community center include the
       17· ·fields?
       18· · · · A.· ·No.
       19· · · · Q.· ·What does the community center include?
       20· · · · A.· ·The Burns Road Community Center at
       21· ·4404 Burns Road.
       22· · · · Q.· ·Okay.· When was your first interaction
       23· ·with the Quashas?
       24· · · · A.· ·In the fall of 2018.
       25· · · · Q.· ·And what happened in the fall of 2018?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 11 of 57
                                    November 13, 2019                         11

       ·1· · · · A.· ·There was, I guess, a correspondence or
       ·2· ·contact with the city manager's office that stated
       ·3· ·that a child has been kept out of playing baseball
       ·4· ·because of a peanut allergy.· So I was asked to look
       ·5· ·into it, investigate the situation, and reach out to
       ·6· ·Dr. Quasha.
       ·7· · · · Q.· ·Was this for the upcoming spring of 2019,
       ·8· ·or was this for the fall of 2018?
       ·9· · · · A.· ·It was for the fall of 2018.
       10· · · · Q.· ·Okay.· Do you know if accommodations were
       11· ·provided for the fall of 2018?
       12· · · · A.· ·I'm aware of that because I understand
       13· ·that I helped to actually create the situation; was
       14· ·that there was the ability to -- well, the standard
       15· ·operation is to have the park cleaned before each
       16· ·day, and then we're able to ensure that the fields
       17· ·were -- I'm sorry, that the games were scheduled
       18· ·early in the agenda of the night or the day.· And I
       19· ·don't recall the other two or one.· I don't recall;
       20· ·but, yes, I'm aware.
       21· · · · Q.· ·And peanuts weren't sold during the first
       22· ·game; correct?
       23· · · · A.· ·Oh, yes.
       24· · · · Q.· ·So you said you were a part of it.· Tell
       25· ·me how you were a part of it.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 12 of 57
                                    November 13, 2019                         12

       ·1· · · · A.· ·So after speaking with Dr. Quasha, I
       ·2· ·reached out to the Palm Beach Gardens Youth Athletic
       ·3· ·Association, Seth Abrams first, discussed the
       ·4· ·situation.· I had to ask all the questions as to
       ·5· ·what happened.
       ·6· · · · · · ·He gave me his answer, which was they did
       ·7· ·not deny any play of anybody, but then he told me
       ·8· ·that they asked for -- to stop the sale of peanuts.
       ·9· · · · · · ·He also came up with the idea to create
       10· ·some -- you know, we discussed what sort of
       11· ·accommodations could be made.· And he said that he
       12· ·would work to -- with the schedulers to see if they
       13· ·could do some of the items that were presented.
       14· · · · Q.· ·Okay.· Let's go back a little bit.· In the
       15· ·fall of 2018, you spoke with Dr. Quasha?
       16· · · · A.· ·Uh-huh.
       17· · · · Q.· ·And can you tell me about that
       18· ·conversation that you had with Dr. Quasha in the
       19· ·fall of 2018.
       20· · · · A.· ·I have notes on the subject, but I don't
       21· ·have them in front of me.
       22· · · · Q.· ·You have notes in your possession?
       23· · · · A.· ·Not in my possession currently.
       24· · · · Q.· ·Is it in your office?
       25· · · · A.· ·Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 13 of 57
                                    November 13, 2019                         13

       ·1· · · · Q.· ·Okay.
       ·2· · · · A.· ·I have a timeline that I created
       ·3· ·established that had a summary of the call, but it
       ·4· ·was more -- the very first call was investigatory
       ·5· ·asking the situation.· He explained the situation as
       ·6· ·he knew it, which that didn't turn out to be exactly
       ·7· ·right.
       ·8· · · · Q.· ·Well, tell me what your understanding is
       ·9· ·of the investigation as he knew it.
       10· · · · · · ·MR. ALEXANDER:· Object to form.
       11· ·BY MR. DIETZ:
       12· · · · Q.· ·I'm sorry.· Let me rephrase that.
       13· ·Withdrawn.
       14· · · · · · ·Tell me about what he told you that you
       15· ·later found out was not accurate.
       16· · · · A.· ·That H.Q. was kept out of playing baseball
       17· ·and not permitted to play.
       18· · · · Q.· ·And what did he ask you?· What --
       19· ·withdrawn.
       20· · · · · · ·What other information did he give you
       21· ·during that call?
       22· · · · A.· ·Did Dr. Quasha?
       23· · · · Q.· ·Correct.
       24· · · · A.· ·That he just wants his son to play
       25· ·baseball.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 14 of 57
                                    November 13, 2019                         14

       ·1· · · · Q.· ·Did he ask to have a peanut-free field in
       ·2· ·the fall of 2018?
       ·3· · · · A.· ·No.
       ·4· · · · Q.· ·Did he ask for -- that PBGYAA to stop
       ·5· ·selling peanuts in the fall of 2018?
       ·6· · · · A.· ·To my recollection, yes.
       ·7· · · · Q.· ·Did he make any other requests in the fall
       ·8· ·of 2018?
       ·9· · · · A.· ·I can't recall offhand.
       10· · · · Q.· ·But it's in your notes?
       11· · · · A.· ·The summary of the call is in my notes.
       12· · · · Q.· ·When you say "your notes," is it notes,
       13· ·like, a notepad or is it in a computer system?
       14· · · · A.· ·It's typed up.· I don't know if it's a
       15· ·saved document, but I definitely have a printout of
       16· ·it.
       17· · · · Q.· ·And you would type out notes every time
       18· ·that you had work -- that you had interaction on
       19· ·their issues?
       20· · · · A.· ·When it seemed like there was going to be
       21· ·legal proceedings, I went through and summarized the
       22· ·notes.
       23· · · · Q.· ·So after you had that conversations and
       24· ·you spoke to Seth Abrams and you asked him
       25· ·questions, what questions and what answers did you


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 15 of 57
                                    November 13, 2019                         15

       ·1· ·get in your conversations with Seth Abrams in the
       ·2· ·fall of 2018?
       ·3· · · · A.· ·That he never refused play for H.Q.
       ·4· · · · Q.· ·And then what happened?
       ·5· · · · A.· ·Through dialogue with Seth and
       ·6· ·Tony Badala, the accommodations and also asking
       ·7· ·parks department if, you know, this is actual --
       ·8· ·this is acceptable to offer because it does include
       ·9· ·some of their work.· The accommodations were made in
       10· ·the fall.
       11· · · · Q.· ·So I want to go through each one of the
       12· ·accommodations that were made.
       13· · · · · · ·Were you familiar with the scheduling of
       14· ·the T-ball leagues in the fall of 2018?
       15· · · · · · ·MR. ALEXANDER:· You have to give a verbal
       16· · · · response.
       17· · · · · · ·THE WITNESS:· No.· Sorry.
       18· ·BY MR. DIETZ:
       19· · · · Q.· ·Do you know whether or not the first --
       20· ·the T-ball games were the first in the day in any
       21· ·event?
       22· · · · A.· ·No.
       23· · · · Q.· ·Did they tell you what type of efforts
       24· ·they needed to do in order to get the T-ball games
       25· ·as the first game?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 16 of 57
                                    November 13, 2019                         16

       ·1· · · · A.· ·No.· The PBGYAA is a separate entity that
       ·2· ·operates their fields and leagues the way they do.
       ·3· ·I don't -- and I have never gotten into their
       ·4· ·situation as to how to explain to them how to do
       ·5· ·anything.· They are self-sufficient.
       ·6· · · · Q.· ·Did you ever ask what efforts that they
       ·7· ·had to make in order to ensure that H.Q.'s game was
       ·8· ·the first during a certain day?
       ·9· · · · A.· ·No.· I asked if it was reasonable.
       10· · · · Q.· ·The next one is the -- delaying the sale
       11· ·of peanuts during the first game.
       12· · · · · · ·Can you tell me the conversations that you
       13· ·had with regards to that.
       14· · · · A.· ·Very similar to the last.· I just asked
       15· ·what could be done.
       16· · · · Q.· ·And what was the response that you got?
       17· · · · A.· ·Exactly what was has been -- what was
       18· ·provided.
       19· · · · Q.· ·Did they advise you of any hardships that
       20· ·would be -- that they would have if they didn't sell
       21· ·peanuts?
       22· · · · A.· ·No.
       23· · · · Q.· ·Did they -- and the third issue was
       24· ·advising people of -- coaches of the peanut allergy?
       25· · · · A.· ·Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 17 of 57
                                    November 13, 2019                         17

       ·1· · · · Q.· ·Can you tell me the conversation you had
       ·2· ·with that.
       ·3· · · · A.· ·I just asked -- well, it wasn't even an
       ·4· ·ask.· They just said and offered that that's part of
       ·5· ·their standard procedure.· I mean, if there's
       ·6· ·someone with an allergy, that's what they do.
       ·7· · · · Q.· ·The issue the City was they would do their
       ·8· ·normal procedure of sweeping out the dugouts prior
       ·9· ·to -- I mean, as the first thing on the day;
       10· ·correct?
       11· · · · A.· ·It's part of what their standard work
       12· ·process.· It's -- there's not a staff on-site at all
       13· ·times.· So if it's -- whether it's the first part or
       14· ·the second part or third part, it's just done before
       15· ·the fields get opened up -- or not opened up.· They
       16· ·are always open.· But turned over to the users.
       17· · · · Q.· ·Do the fields get turned over to the users
       18· ·prior to the games, or do they get turned over first
       19· ·thing in the morning?
       20· · · · A.· ·Prior to the games when -- or whenever
       21· ·there is a permit requested and agreed upon.
       22· · · · Q.· ·Do you know if the PBGYAA gets permits?
       23· · · · A.· ·Uh-huh.
       24· · · · Q.· ·"Yes"?
       25· · · · A.· ·Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 18 of 57
                                    November 13, 2019                         18

       ·1· · · · Q.· ·So it wouldn't be the beginning of the
       ·2· ·day.· It would be before the permit is even --
       ·3· ·before the time of the permit?
       ·4· · · · A.· ·That's right.· That is when the fields get
       ·5· ·turned over to the users.
       ·6· · · · Q.· ·So if the permit -- so if this is an
       ·7· ·after-school league, it would be prior to the first
       ·8· ·game is when the fields would get cleaned?
       ·9· · · · A.· ·Typically prior to an hour before the
       10· ·first game.· There is a warmup period for players,
       11· ·not just a show-up-and-play situation.
       12· · · · Q.· ·Right.· Of course.
       13· · · · A.· ·That's all.· So it's an hour before
       14· ·typically is when there is a permit.
       15· · · · Q.· ·And what is the process for the park to do
       16· ·prior to turning over the field for the first game?
       17· ·The maintenance person goes in.· Does he have a
       18· ·broom?· Does he have an air blower?· What happens?
       19· · · · A.· ·It just depends on how the status of the
       20· ·facility is.· If it's -- they use blowers.· They use
       21· ·brooms.· They use sweepers.· They have a street
       22· ·sweeper.· They have other equipment, rakes.· It just
       23· ·depends on the nature of what's -- what needs to be
       24· ·done.· Mops.
       25· · · · Q.· ·And what exactly for normal, ordinary


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 19 of 57
                                    November 13, 2019                         19

       ·1· ·Fields 1 through 8, how do they normally prepare the
       ·2· ·fields?
       ·3· · · · A.· ·Well, they have their on-field work and
       ·4· ·then off-the-field work.· They drag the baseball
       ·5· ·fields to make sure that they are chalked for games.
       ·6· ·And then dugouts are swept clean, blowed out also,
       ·7· ·and grass is mowed.· That's standard.
       ·8· · · · · · ·It's also standard practice to make sure
       ·9· ·that the batting cages are cleaned, also the
       10· ·bleachers where patrons sit.· The whole place gets
       11· ·attention, the whole park.
       12· · · · Q.· ·And how are the bleachers -- are the
       13· ·bleachers blowed out -- blown out?
       14· · · · A.· ·It depends again -- yes.· They use
       15· ·blowers.· They use sweepers.· They use brooms.· They
       16· ·use various -- if there's gum on the bleachers, they
       17· ·will scrape it off.
       18· · · · Q.· ·How many people does it take to do that?
       19· · · · A.· ·The parks crews are -- there's a lot of
       20· ·park staff.· I don't know how long it -- because
       21· ·there's also an efficiency of time management.
       22· · · · Q.· ·Well, when you say "a lot of park staff,"
       23· ·how many do you mean, approximately?· Like, two or
       24· ·three or, like, ten or fifteen?
       25· · · · A.· ·Oh, I don't know because the crews are not


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 20 of 57
                                    November 13, 2019                         20

       ·1· ·one of my control.· I don't know.
       ·2· · · · Q.· ·So after you came up -- and was this
       ·3· ·together with Tony Badala and Seth, or was this over
       ·4· ·the phone, or where was this located, this
       ·5· ·conversation?
       ·6· · · · A.· ·Over the phone.· Also in person.
       ·7· · · · Q.· ·How many conversations did you have in the
       ·8· ·fall of 2018 involving this?
       ·9· · · · A.· ·One or two.· Not many.· It was pretty
       10· ·quickly resolved.
       11· · · · Q.· ·Aside from speaking to your lawyer, which
       12· ·I don't want to hear about, what did you do to
       13· ·prepare for the deposition today?
       14· · · · A.· ·That's all.
       15· · · · Q.· ·Okay.· Now, after this conversation and
       16· ·came up with a solution, what happened then?
       17· · · · A.· ·I believe H.Q. played baseball in the fall
       18· ·of 2018.
       19· · · · Q.· ·Did you speak to Dr. Badala -- how did
       20· ·Dr. -- if you know, how did Dr. Badala and
       21· ·Jennifer -- I mean, sorry.· How did Dr. Quasha --
       22· ·sorry.
       23· · · · · · ·How did Dr. Quasha or Jennifer Quasha come
       24· ·to know about this decision, if you know?
       25· · · · A.· ·You're going to have to repeat that.· That


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 21 of 57
                                    November 13, 2019                         21

       ·1· ·was a silly one.· I don't know.
       ·2· · · · Q.· ·I know.· I apologize.
       ·3· · · · · · ·Did you inform Dr. Quasha of the results?
       ·4· · · · A.· ·I spoke with him.· I believe it was either
       ·5· ·I or Tony who delivered that message.
       ·6· · · · Q.· ·Are you social with Tony?
       ·7· · · · A.· ·Sporadically.· Not really.· In fact, not
       ·8· ·at all.
       ·9· · · · Q.· ·And then it was all fine until H.Q.
       10· ·Played, and did you hear anything else with regards
       11· ·to the fall of 2018?
       12· · · · A.· ·What was that again?
       13· · · · Q.· ·H.Q. played, and then did you hear of
       14· ·anything else during the fall of 2018?
       15· · · · A.· ·No, sir.
       16· · · · Q.· ·Okay.· Let's go to 2019.· Can you tell me
       17· ·when the first time that you heard from the Quashas
       18· ·in 2019?
       19· · · · A.· ·I received a call from Dr. Quasha.
       20· · · · Q.· ·And tell me about the call with
       21· ·Dr. Quasha.
       22· · · · A.· ·He was very upset -- very upset and
       23· ·accused me of a lot of things, and it wasn't
       24· ·accurate at all.
       25· · · · Q.· ·Uh-huh.· And what was the purpose of his


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 22 of 57
                                    November 13, 2019                         22

       ·1· ·call?
       ·2· · · · A.· ·I assume to try to resolve the situation
       ·3· ·in the same manner that was done in 2018, the fall
       ·4· ·of 2018.
       ·5· · · · Q.· ·Okay.· And what did Dr. Quasha accuse you
       ·6· ·of doing?
       ·7· · · · A.· ·Not sweeping out park -- basically, a lot
       ·8· ·of the things that were done.· But he accused me
       ·9· ·specifically, that I recall, of not being willing to
       10· ·sweep out dugouts.
       11· · · · · · ·And I think he mentioned -- I don't
       12· ·recall.· I couldn't tell you exactly the
       13· ·conversation without reviewing those notes.
       14· · · · Q.· ·Are these in your notes?
       15· · · · A.· ·Perhaps, yeah.
       16· · · · Q.· ·And --
       17· · · · A.· ·I remember I explained at one point,
       18· ·whether it was that call or another call, that the
       19· ·league -- he accused us of trying to ship him --
       20· ·ship H.Q. to North Palm Beach.· That's not accurate.
       21· · · · · · ·It's the same league played by the same
       22· ·players and the same teams and the same individuals
       23· ·just at a different park.
       24· · · · Q.· ·I will get to that.· We haven't gotten to
       25· ·that part yet.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 23 of 57
                                    November 13, 2019                         23

       ·1· · · · A.· ·You were asking me about the call.
       ·2· · · · Q.· ·Oh, so that was --
       ·3· · · · · · ·MR. DIETZ:· Let me mark this as
       ·4· · · · Plaintiffs' Exhibit 1 to this deposition.
       ·5· · · · · · ·(Exhibit 1 marked for identification.)
       ·6· ·BY MR. DIETZ:
       ·7· · · · Q.· ·Can you identify what's marked as
       ·8· ·Plaintiffs' Exhibit 1.
       ·9· · · · A.· ·It is an email to Jennifer Quasha and
       10· ·Dr. Quasha by myself.
       11· · · · Q.· ·And did you author this email?
       12· · · · A.· ·I did.
       13· · · · Q.· ·Now, in the call that Dr. Quasha had with
       14· ·you, he accused you of lying to ship his son off to
       15· ·North Palm?
       16· · · · A.· ·Yes.
       17· · · · Q.· ·What knowledge do you have, if any, of the
       18· ·accommodations that were provided to the Quashas in
       19· ·January of 2019?
       20· · · · A.· ·I'm aware -- generally aware of the
       21· ·accommodations.
       22· · · · Q.· ·Okay.· When did the discussion first start
       23· ·with regards to H.Q. in the spring league?
       24· · · · A.· ·The date, I can't tell you.
       25· · · · Q.· ·And --


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 24 of 57
                                    November 13, 2019                         24

       ·1· · · · A.· ·Mid-January.
       ·2· · · · Q.· ·Mid-January.· And in the first
       ·3· ·conversation, who was the conversation with?
       ·4· · · · A.· ·When I was made aware?
       ·5· · · · Q.· ·Correct.
       ·6· · · · A.· ·The notes have a timeline that explain
       ·7· ·exactly who communicated and when everything was
       ·8· ·done.· So I can't recall that explicitly, like, how
       ·9· ·it came to my desk, whether it was a call from
       10· ·Dr. Quasha or not.
       11· · · · Q.· ·Did you provide that timeline to anybody
       12· ·in the City of Palm Beach Gardens?
       13· · · · A.· ·It was actually established by
       14· ·Charlotte Presensky.· She was the author of it.
       15· · · · Q.· ·So she authored the timeline?
       16· · · · A.· ·Yeah.
       17· · · · · · ·MR. DIETZ:· Do you have a copy of that
       18· · · · timeline?
       19· · · · · · ·MR. ALEXANDER:· No.
       20· ·BY MR. DIETZ:
       21· · · · Q.· ·So before receiving the call from H.Q.'s
       22· ·father, you had conversations with
       23· ·Charlotte Presensky about this matter?
       24· · · · A.· ·No.
       25· · · · Q.· ·Who did you have a conversation with prior


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 25 of 57
                                    November 13, 2019                         25

       ·1· ·to speaking to H.Q.'s father on January 16th?
       ·2· · · · A.· ·There was no conversation.· Just I believe
       ·3· ·it was brought to my attention by either Seth Abrams
       ·4· ·or Tony Badala, the PBGYAA, that there was further
       ·5· ·request for accommodations and that it could not
       ·6· ·be -- could not be accommodated reasonably.
       ·7· · · · Q.· ·Okay.· And was this brought before to your
       ·8· ·attention via a telephone call or by email?
       ·9· · · · A.· ·Oh, I don't recall.
       10· · · · Q.· ·Do you maintain -- did you receive -- do
       11· ·you receive any emails from the PBGYAA?
       12· · · · A.· ·Do I receive emails --
       13· · · · Q.· ·Correct.
       14· · · · A.· ·-- from the PBGYAA?
       15· · · · Q.· ·Yes.
       16· · · · A.· ·Yes.
       17· · · · Q.· ·Did you receive emails regarding this
       18· ·topic from persons at the PBGYAA?
       19· · · · A.· ·I may have been added to emails, but I
       20· ·don't believe I actually received.· If I did, it was
       21· ·one or two of them.
       22· · · · Q.· ·So what did Tony Badala or Seth Abrams
       23· ·tell you in their conversation prior to January 16th
       24· ·in your conversation with Dr. Quasha?
       25· · · · A.· ·That there was a reasonable accommodation


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 26 of 57
                                    November 13, 2019                            26

       ·1· ·to support the play of H.Q. in North Palm Beach,
       ·2· ·which is on -- one mile away, and it's in the same
       ·3· ·league because the North Palm Beach league isn't
       ·4· ·strong enough to have a full league so they
       ·5· ·inner-league.
       ·6· · · · Q.· ·What was the start of the conversation
       ·7· ·after, "Hello, Daniel.· How are you doing today?                 I
       ·8· ·spoke to -- Dr. Quasha came," and what happened?
       ·9· ·What did they tell you about Dr. Quasha's request?
       10· · · · A.· ·I don't recall that conversation in detail
       11· ·from January.
       12· · · · Q.· ·And that would be in your notes?
       13· · · · A.· ·If there was a conversation, it would be
       14· ·in the summary.
       15· · · · Q.· ·Okay.
       16· · · · · · ·MR. DIETZ:· I'm going to hold this
       17· · · · deposition open until I receive those notes.
       18· · · · · · ·MR. ALEXANDER:· You can say you are.               I
       19· · · · don't agree to it.· There was no duces tecum
       20· · · · request; so he wasn't asked to bring anything
       21· · · · with him today.
       22· · · · · · ·MR. DIETZ:· He did it as part of his job,
       23· · · · and I did a request for it.· So to the extent
       24· · · · that you say employees can't -- aren't supposed
       25· · · · to give their documents to a duces tecum


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                               YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 27 of 57
                                    November 13, 2019                         27

       ·1· · · · request, I would be more than happy to address
       ·2· · · · that with the court.
       ·3· · · · · · ·MR. ALEXANDER:· Well, you know, I didn't
       ·4· · · · want to debate the issue.· I'm just saying he's
       ·5· · · · here for his deposition today.· He wasn't asked
       ·6· · · · to bring anything.· He's in full compliance
       ·7· · · · with the notice of taking deposition, and it's
       ·8· · · · our position that the deposition should be
       ·9· · · · concluded today as per the notice.
       10· ·BY MR. DIETZ:
       11· · · · Q.· ·So the only thing you remember of the
       12· ·conversation is the fact that they had suggested
       13· ·that he go up to North Palm Beach?
       14· · · · A.· ·No.· That his games be played at North
       15· ·Palm Beach within the same league of the PBGYAA.
       16· · · · Q.· ·Prior to that time have any games been
       17· ·played from the PBGYAA in North Palm Beach?
       18· · · · A.· ·I don't know.
       19· · · · Q.· ·Currently do any games from the PBGYAA,
       20· ·are they played in North Palm Beach?
       21· · · · A.· ·I don't know, nor do I --
       22· · · · Q.· ·Did you ask?
       23· · · · A.· ·No.
       24· · · · Q.· ·Did you ask why the accommodations
       25· ·provided during the last year could not be done


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 28 of 57
                                    November 13, 2019                         28

       ·1· ·again?
       ·2· · · · A.· ·During the fall of 2018?
       ·3· · · · Q.· ·Correct.
       ·4· · · · A.· ·Yes.
       ·5· · · · Q.· ·You asked that question?
       ·6· · · · A.· ·Yes.
       ·7· · · · Q.· ·And what were you told?
       ·8· · · · A.· ·The league is double in size in the
       ·9· ·spring, and it is logistically much tougher to do
       10· ·and unreasonable, thus.
       11· · · · Q.· ·What made it tougher to do?
       12· · · · A.· ·Schedule.
       13· · · · Q.· ·Did you ask what made it tougher to do?
       14· · · · A.· ·No.
       15· · · · Q.· ·Are you assuming that it's because of the
       16· ·scheduling?
       17· · · · A.· ·No.
       18· · · · Q.· ·What did they tell you about the
       19· ·scheduling?
       20· · · · A.· ·That's what they told me; was the schedule
       21· ·would be tougher because there's twice as many kids
       22· ·in the league.
       23· · · · Q.· ·And what would it involve in order to do
       24· ·that?
       25· · · · A.· ·I've never had any sort of say or question


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 29 of 57
                                    November 13, 2019                         29

       ·1· ·of any schedule of the PBGYAA other than when they
       ·2· ·ask for field space and when we give them field
       ·3· ·space.
       ·4· · · · · · ·How they operate their league is a
       ·5· ·management tool for them as the managers and
       ·6· ·provider of the youth sport league.
       ·7· · · · Q.· ·Do you know whether or not the spring
       ·8· ·T-ball league has its games -- the first game of
       ·9· ·every day for the spring?
       10· · · · A.· ·For that same reason, I don't know.
       11· · · · Q.· ·Do you know if the spring rookie league
       12· ·has its games as the first game of the day?
       13· · · · A.· ·No.· I don't know.
       14· · · · Q.· ·Did you ask?
       15· · · · A.· ·No.
       16· · · · Q.· ·Did you ask why if they didn't sell
       17· ·peanuts for the fall league, why they couldn't sell
       18· ·peanuts -- why they wanted to sell peanuts for the
       19· ·spring league past the first game?
       20· · · · · · ·MR. ALEXANDER:· Object to form.
       21· · · · Mischaracterizes his prior testimony.
       22· · · · · · ·THE WITNESS:· No.
       23· ·BY MR. DIETZ:
       24· · · · Q.· ·Did you ask them any questions about their
       25· ·sale of peanuts?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 30 of 57
                                    November 13, 2019                         30

       ·1· · · · A.· ·No.
       ·2· · · · Q.· ·And then how long was that conversation
       ·3· ·that you had with Tony Badala and Seth Abrams?
       ·4· · · · A.· ·I don't recall the length of time of the
       ·5· ·conversation.
       ·6· · · · Q.· ·And then after -- and then after that, you
       ·7· ·had the call with Dr. Quasha, correct?
       ·8· · · · A.· ·Sure.· Yes, sir.
       ·9· · · · Q.· ·And then after that the call with
       10· ·Dr. Quasha, what did you do then, if anything?
       11· · · · A.· ·Informed my supervisors of the call.
       12· · · · Q.· ·Exhibit A said, "I did, however,
       13· ·communicate that the baseball program is
       14· ·administered by the Palm Beach Gardens Youth
       15· ·Athletic Association and all inquiries about their
       16· ·operation are to be directed to them.· Accordingly,
       17· ·as it relates to the City, the matter is closed.
       18· ·Again, for any and all future disagreements with the
       19· ·PBGYAA operational programming, please communicate
       20· ·with their executive board to find resolution."
       21· · · · · · ·Who advised you that, as it relates to the
       22· ·City, the matter is closed?
       23· · · · A.· ·No one.
       24· · · · Q.· ·What authority did you have to state to
       25· ·Dr. Quasha and Mrs. Quasha that, as it relates to


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 31 of 57
                                    November 13, 2019                         31

       ·1· ·the City, the matter is closed?
       ·2· · · · A.· ·None.
       ·3· · · · Q.· ·Why did you say it, then?
       ·4· · · · A.· ·Because there are operational issues that
       ·5· ·the YAA handles, and they have a board thus to make
       ·6· ·change to; but the City doesn't interfere with their
       ·7· ·operation.
       ·8· · · · Q.· ·Do you know the City's ADA policies?
       ·9· · · · A.· ·Generally.
       10· · · · Q.· ·What are your knowledge of the City's ADA
       11· ·policies?
       12· · · · · · ·MR. ALEXANDER:· Object to form.· Vague.
       13· · · · · · ·THE WITNESS:· Can you be more specific?
       14· ·BY MR. DIETZ:
       15· · · · Q.· ·With regards to the operations of the
       16· ·athletic parks and recreation department, what are
       17· ·the ADA policies if there is a request?
       18· · · · A.· ·There is an ADA-designated person to
       19· ·handle specific ADA official complaints.
       20· · · · Q.· ·And if there's an ADA request for an
       21· ·accommodation, what is the policy?
       22· · · · A.· ·There isn't.
       23· · · · Q.· ·There is no policy?
       24· · · · A.· ·To my knowledge, not a policy specific to
       25· ·that other than we work daily to help all residents.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 32 of 57
                                    November 13, 2019                         32

       ·1· · · · Q.· ·So other than your knowledge to work daily
       ·2· ·to help all residents, you're not aware of any ADA
       ·3· ·policy?
       ·4· · · · A.· ·Specific, no.
       ·5· · · · Q.· ·Are you aware of the City's recreational
       ·6· ·facilities use and procedures policies and
       ·7· ·procedures manual?
       ·8· · · · A.· ·Uh-huh.
       ·9· · · · Q.· ·"Yes"?
       10· · · · A.· ·Yes.
       11· · · · Q.· ·Do you have a copy of the manual?
       12· · · · A.· ·With me?
       13· · · · Q.· ·No.· In your office.
       14· · · · A.· ·Yes.
       15· · · · Q.· ·And what does that manual say with regards
       16· ·to the Americans with Disabilities Act?· Do you
       17· ·know?
       18· · · · A.· ·Offhand, I do not.· I would reference the
       19· ·manual.
       20· · · · · · ·MR. DIETZ:· Let's mark this as Plaintiffs'
       21· · · · Exhibit Number 2.
       22· · · · · · ·(Exhibit 2 marked for identification.)
       23· ·BY MR. DIETZ:
       24· · · · Q.· ·Can you identify what's marked as
       25· ·Plaintiffs' Exhibit 2.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 33 of 57
                                    November 13, 2019                         33

       ·1· · · · A.· ·It seems to be a string of emails from our
       ·2· ·parks operations manager who -- from Cory Wilder to
       ·3· ·Michael Roland, and previously, then, from
       ·4· ·Cory Wilder to Daniel Prieto cc'ing and forwarding
       ·5· ·to Lyndsey Marsh.
       ·6· · · · Q.· ·Did you receive this email from
       ·7· ·Cory Wilder?
       ·8· · · · A.· ·Yes, sir.
       ·9· · · · Q.· ·And who is Cory Wilder?
       10· · · · A.· ·Director of public services.
       11· · · · Q.· ·Did you reach out to Michael Quasha
       12· ·regarding peanut shells in the park in February of
       13· ·2019?
       14· · · · A.· ·I have spoken with Michael Quasha by that
       15· ·time.· I don't recall if I did because of this.
       16· · · · Q.· ·After your conversation with him that was
       17· ·in -- on Plaintiffs' Exhibit 1, did you have any
       18· ·more interactions with the Quashas?
       19· · · · A.· ·No.· Not -- you mean after this?
       20· · · · Q.· ·No.· After that.
       21· · · · A.· ·After this?
       22· · · · Q.· ·Pointing as to Exhibit 1.
       23· · · · A.· ·No.
       24· · · · Q.· ·After your email in Exhibit 1, did you
       25· ·have any other interactions on this matter?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 34 of 57
                                    November 13, 2019                         34

       ·1· · · · A.· ·Not until I received legal documentation.
       ·2· · · · Q.· ·What do you mean "legal documentation"?
       ·3· · · · A.· ·Notice that we were being sued.
       ·4· · · · Q.· ·Did you have discussions with
       ·5· ·Stephen Stepp --
       ·6· · · · · · ·MR. DIETZ:· Is that his name?
       ·7· · · · · · ·MS. QUASHA:· Uh-huh.
       ·8· ·BY MR. DIETZ:
       ·9· · · · Q.· ·-- Stephen Stepp after you had the
       10· ·conversations with --
       11· · · · · · ·MS. QUASHA:· Do you mean this here before?
       12· · · · Sorry.
       13· ·BY MR. DIETZ:
       14· · · · Q.· ·After January 17th, 2019, did you have
       15· ·conversations with Mr. Stepp involving Mr. Quasha?
       16· · · · · · ·MR. ALEXANDER:· Let me try to give you an
       17· · · · instruction.· If you attended any meetings with
       18· · · · Mr. Stepp that I was present at, the content of
       19· · · · any conversations at those meetings with
       20· · · · defense counsel, even if you had discussions
       21· · · · with Mr. Stepp at those meetings but the
       22· · · · meetings were in conjunction with defense
       23· · · · counsel, I do not want you to disclose the
       24· · · · content of those meetings.
       25· · · · · · ·If you had any meetings with Mr. Stepp in


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 35 of 57
                                    November 13, 2019                         35

       ·1· · · · which I not present or anyone from my firm was
       ·2· · · · not present, then you can answer the question.
       ·3· · · · · · ·THE WITNESS:· After January 17th?
       ·4· ·BY MR. DIETZ:
       ·5· · · · Q.· ·Yes.· In April or May --
       ·6· · · · A.· ·Yes.
       ·7· · · · Q.· ·-- did you have conversations with
       ·8· ·Stephen Stepp?
       ·9· · · · A.· ·Yes.
       10· · · · Q.· ·And what did those conversations regard?
       11· · · · · · ·MR. ALEXANDER:· Again, only when I was not
       12· · · · there.· A conversation you had with him without
       13· · · · me.
       14· · · · · · ·THE WITNESS:· I think he was responding to
       15· · · · the formal complaint under the ADA.
       16· ·BY MR. DIETZ:
       17· · · · Q.· ·Prior to responding to the formal
       18· ·complaint under the ADA, did you have an opportunity
       19· ·to speak to Mr. Stepp?
       20· · · · A.· ·Only when it was to inform him of my
       21· ·conversations with Dr. Quasha.
       22· · · · Q.· ·Did you have any other conversations with
       23· ·Tony Badala involving this matter after
       24· ·January 16th, 2019?
       25· · · · A.· ·Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 36 of 57
                                    November 13, 2019                         36

       ·1· · · · Q.· ·And what conversations did you have with
       ·2· ·Mr. Badala?
       ·3· · · · A.· ·Just to inform him that -- that there was
       ·4· ·going to be a lawsuit.
       ·5· · · · Q.· ·Did you call him after the lawsuit was
       ·6· ·filed?
       ·7· · · · A.· ·No.
       ·8· · · · Q.· ·Did you call him after the ADA complaint
       ·9· ·was sent to -- the discussions that you had with
       10· ·Mr. Stepp?
       11· · · · A.· ·I never called him specific to inform him
       12· ·of any of this.· It was maybe in passing after a
       13· ·conversation regarding something else.
       14· · · · · · ·MR. DIETZ:· Mark this as Plaintiffs'
       15· · · · Exhibit Number 3.
       16· · · · · · ·(Exhibit 3 marked for identification.)
       17· ·BY MR. DIETZ:
       18· · · · Q.· ·Can you identify what's marked as
       19· ·Plaintiffs' Exhibit 3.
       20· · · · A.· ·Palm Beach Gardens recreational services
       21· ·analysis.
       22· · · · Q.· ·Okay.· Have you seen this document before?
       23· · · · A.· ·I have.
       24· · · · Q.· ·And was your role with regards to the
       25· ·recreation services analysis?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 37 of 57
                                    November 13, 2019                         37

       ·1· · · · A.· ·To fill in the data points, to assist in
       ·2· ·the author -- the authoring of the document.
       ·3· · · · Q.· ·On page 3 on the bottom, it states "The
       ·4· ·second map shows the distribution of the
       ·5· ·4,800 households served by our largest partner, the
       ·6· ·Palm Beach Gardens Youth Athletic Association."
       ·7· · · · · · ·And then if you turn to page 5, it says
       ·8· ·"The PBGYAA coordinates all of the major youth
       ·9· ·sports including inclusion offerings for children
       10· ·with disabilities."
       11· · · · A.· ·Yes, sir.
       12· · · · Q.· ·What connection does the PBGYAA have with
       13· ·the City, if you know?
       14· · · · A.· ·They are the youth provider of sports.
       15· · · · Q.· ·So they are the youth provider of sports
       16· ·for the City; correct?
       17· · · · A.· ·Yeah.
       18· · · · · · ·MR. DIETZ:· I have no further questions.
       19· · · · Thank you.
       20· · · · · · ·I'll also -- for the record order.· I'm
       21· · · · going to hold open the deposition.· I'm not
       22· · · · concluding it until I receive the notes or
       23· · · · other emails that were not provided.
       24
       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 38 of 57
                                    November 13, 2019                         38

       ·1· · · · · · · · · · CROSS-EXAMINATION
       ·2· ·BY MR. ALEXANDER:
       ·3· · · · Q.· ·Mr. Prieto, I just want to make one thing
       ·4· ·clear.· Exhibit 1, one of the things you
       ·5· ·communicated to Mr. Quasha was that you wanted him
       ·6· ·to communicate with the PBGYAA instead of with you
       ·7· ·going forward; is that right?
       ·8· · · · A.· ·That's right.
       ·9· · · · Q.· ·Did Mr. Quasha use any completely
       10· ·inappropriate, disrespectful, crude and profane
       11· ·language in dealing with you prior to that email?
       12· · · · A.· ·Yes, he did.
       13· · · · Q.· ·And why don't you state for the record
       14· ·what Dr. Quasha said to you.
       15· · · · A.· ·He called me a fucking asshole.
       16· · · · Q.· ·When someone talks to you like that, would
       17· ·it be your desire not to interact with them going
       18· ·forward?
       19· · · · A.· ·Yeah.· Absolutely.
       20· · · · Q.· ·And was that one of your motivations for
       21· ·telling Dr. Quasha that he should deal with the
       22· ·PBGYAA going forward because he could not interact
       23· ·with you in a respectful, professional, and adult
       24· ·tone?
       25· · · · A.· ·Yes.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 39 of 57
                                    November 13, 2019                         39

       ·1· · · · MR. ALEXANDER:· I have no other questions.
       ·2· · · · MR. DIETZ:· I have no questions.
       ·3· · · · Do you want him to instruct to read or
       ·4· ·waiving or --
       ·5· · · · MR. ALEXANDER:· He's going to read.
       ·6· · · · MR. DIETZ:· Thank you.
       ·7· · · · MR. ALEXANDER:· And for the record, it's
       ·8· ·the City's position that this deposition is
       ·9· ·over.· I understand it's plaintiffs' position
       10· ·otherwise.
       11· · · · MR. DIETZ:· I would like to order.· Thank
       12· ·you.· You're excused.
       13· · · · · · · · · · ·*****
       14· · · · (The deposition was adjourned at
       15· ·2:29 p.m.)
       16· · · · (Reading and signing of the deposition was
       17· ·not waived by the witness and all parties.)
       18
       19
       20
       21
       22
       23
       24
       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 40 of 57
                                                 November 13, 2019                   40

       ·1· · · · · · · · · ·CERTIFICATE OF OATH

       ·2· ·STATE OF FLORIDA

       ·3· ·COUNTY OF PALM BEACH

       ·4· · · · · · ·I, Kimberley A. Ross, Notary Public, State of

       ·5· ·Florida, certify that DANIEL PRIETO, personally appeared

       ·6· ·before me on the 13th day of November, 2019, and was duly

       ·7· ·sworn.

       ·8· · · · · · ·Signed this 25th day of November, 2019.

       ·9

       10

       11

       12

       13

       14·   ·   ·   ·   ·   ·   ·   ·   ·   ·____________________________________
       · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·KIMBERLEY A. ROSS
       15·   ·   ·   ·   ·   ·   ·   ·   ·   ·Notary Public, State of Florida
       · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Commission No. FF950475
       16·   ·   ·   ·   ·   ·   ·   ·   ·   ·Commission Expires: January 27, 2020

       17

       18

       19

       20

       21

       22

       23

       24

       25


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 41 of 57
                                    November 13, 2019                         41

       ·1· · · · · · · · ·CERTIFICATE OF REPORTER

       ·2· ·STATE OF FLORIDA

       ·3· ·COUNTY OF PALM BEACH

       ·4· · · · · · ·I, KIMBERLEY A. ROSS, certify that I was

       ·5· ·authorized to and did stenographically report the

       ·6· ·deposition of DANIEL PRIETO, pages 1 through 39; that

       ·7· ·a review of the transcript was requested; and that the

       ·8· ·transcript is a true record of my stenographic notes.

       ·9· · · · · · ·I further certify that I am not a relative,

       10· ·employee, attorney, or counsel of any of the parties,

       11· ·nor am I a relative or employee of any of the parties'

       12· ·attorneys or counsel connected with the action, nor am

       13· ·I financially interested in the action.

       14· · · · · · ·Dated this 25th day of November, 2019.

       15

       16

       17

       18

       19· · · · · · · · · · · · ·_____________________________
       · · · · · · · · · · · · · ·KIMBERLEY A. ROSS
       20

       21

       22

       23

       24

       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 42 of 57
                                       November 13, 2019                      42

       ·1· ·DATE:· · ·November 25, 2019

       ·2·   ·TO:·   ·   ·   ·DANIEL PRIETO
       · ·   · · ·   ·   ·   ·JOHNSON, ANSELMO, MURDOCH,
       ·3·   · · ·   ·   ·   ·BURKE, PIPER & HOCHMAN, P.A.
       · ·   · · ·   ·   ·   ·c/o SCOTT D. ALEXANDER, ESQ.
       ·4·   · · ·   ·   ·   ·2455 East Sunrise Boulevard, Suite 1000
       · ·   · · ·   ·   ·   ·Fort Lauderdale, Florida· 33304
       ·5
       · ·   ·IN   RE:· · JENNIFER QUASHA, ET AL. vs.
       ·6·   · ·   · · · ·CITY OF PALM BEACH GARDENS, FLORIDA
       · ·   · ·   · · · ·Deposition taken November 13, 2019
       ·7·   · ·   · · · ·U.S. Legal Support Job No. 2044712

       ·8· ·The transcript of the above-referenced proceeding has
       · · ·been prepared and is being provided to your office for
       ·9· ·review by the witness.

       10·   ·We respectfully request that the witness complete their
       · ·   ·review within 30 days and return the errata sheet to our
       11·   ·office at the below address or via email to:
       · ·   ·Southeastproduction@uslegalsupport.com.
       12

       13· ·Sincerely,

       14
       · ·   ·Kimberley A. Ross
       15·   ·U.S. LEGAL SUPPORT, INC.
       · ·   ·Courthouse Commons
       16·   ·444 Railroad Avenue, Suite 300
       · ·   ·West Palm Beach, Florida· 33401
       17·   ·(561) 835-0220

       18· ·CC via transcript:

       19· ·MATTHEW W. DIETZ, ESQ.

       20

       21

       22

       23

       24

       25


                                      U.S. LEGAL SUPPORT
                                    www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-4 Daniel
                                     Entered onPrieto
                                                FLSD Docket 01/13/2020 Page 43 of 57
                                    November 13, 2019                         43

       ·1· · · · · · · · · · · ·ERRATA SHEET

       ·2
       · · · · · · · ·DO NOT WRITE ON THE TRANSCRIPT
       ·3· · · · · · · · ENTER CHANGES ON THIS PAGE

       ·4·   ·IN   RE:· · JENNIFER QUASHA, ET AL. vs.
       · ·   · ·   · · · ·CITY OF PALM BEACH GARDENS, FLORIDA
       ·5·   · ·   · · · ·Deposition taken November 13, 2019
       · ·   · ·   · · · ·U.S. Legal Support Job No. 2044712
       ·6
       · ·   ·PAGE NO.· LINE NO.· ·CHANGE· · · · · · · REASON
       ·7

       ·8· ·_______________________________________________

       ·9· ·_______________________________________________

       10· ·_______________________________________________

       11· ·_______________________________________________

       12· ·_______________________________________________

       13· ·_______________________________________________

       14· ·_______________________________________________

       15· ·_______________________________________________

       16· ·_______________________________________________

       17· ·_______________________________________________

       18· ·_______________________________________________

       19

       20· ·Under penalties of perjury, I declare that I have read
       · · ·the foregoing document and that the facts in it are true.
       21

       22· ·______________________· · · ·______________________
       · · ·DATE· · · · · · · · · · · · ·DANIEL PRIETO
       23

       24

       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 44 of 57
                                   November 13, 2019                              ·1
                       EX 0011     Daniel                        ADA 31:8,10,
      Exhibits          Prieto     PLTF 1              8          17,19,20 32:2
                       11319                                      35:15,18 36:8
  EX 0001 Daniel       EX 0012     Daniel   8   19:1             ADA-DESIGNATED
   Prieto PLTF 1        Prieto     PLTF 1                         31:18
  11319 23:4,5,        11319                                     added 25:19
                                                       A
   8 33:17,22,24                                                 address 27:1
   38:4                            1        ability 4:25         administered
  EX 0001 Daniel                             11:14                30:14
   Prieto PLTF 1       1  19:1 23:4,        able 5:3             administrator
  11319_1               5,8 33:17,22,        11:16                6:11,13 7:22
   32:21,22,25          24                                        10:1
                                            about 4:6
  EX 0002 Daniel       16th 25:1,23          6:20 7:10           advise 16:19
   Prieto PLTF 1        35:24                8:24 12:17          advised 30:21
  11319 36:15,         17th 34:14            13:14 20:12,        advising
   16,19                35:3                 24 21:20 23:1        16:24
  EX 0002 Daniel                             24:23 26:9          after 12:1
   Prieto PLTF 1                             28:18 29:24          14:23 20:2,15
  11319_1                          2
                                             30:15                26:7 30:6,9
  EX 0003 Daniel       2 32:21,22,25        above 4:3             33:16,19,20,
   Prieto PLTF 1                            Abrams 12:3           21,24 34:9,14
                       2018 10:24,25
  11319                                      14:24 15:1           35:3,23 36:5,
                        11:8,9,11
  EX 0003 Daniel        12:15,19             25:3,22 30:3         8,12
   Prieto PLTF 1        14:2,5,8            acceptable           after-school
  11319_1               15:2,14 20:8,        15:8                 18:7
  EX 0004 Daniel        18 21:11,14         accommodated         again 7:6
   Prieto PLTF 1        22:3,4 28:2          25:6                 19:14 21:12
  11319                2019 11:7                                  28:1 30:18
                                            accommodation
  EX 0005 Daniel        21:16,18             25:25 31:21          35:11
   Prieto PLTF 1        23:19 33:13                              agenda 11:18
                                            accommodations
  11319                 34:14 35:24                              agree 26:19
                                             11:10 12:11
  EX 0006 Daniel                             15:6,9,12           agreed 17:21
   Prieto PLTF 1                             23:18,21 25:5       air 18:18
  11319                            3
                                             27:24               ALEXANDER
  EX 0007 Daniel                            Accordingly           5:20 6:3 9:2
                       3     36:15,16,19
   Prieto PLTF 1                             30:16                13:10 15:15
                           37:3
  11319                                                           24:19 26:18
                                            accurate
  EX 0008 Daniel                             13:15 21:24          27:3 29:20
   Prieto PLTF 1                   4
                                             22:20                31:12 34:16
  11319                                                           35:11
                       4,800 37:5           accuse 22:5
  EX 0009 Daniel                                                 all 4:25 5:7
                       4404 10:21           accused 21:23
   Prieto PLTF 1                                                  9:14 12:4
                                             22:8,19 23:14
  11319                                                           17:12 18:13
                                            Act 32:16
  EX 0010 Daniel                   5                              20:14 21:8,9,
   Prieto PLTF 1                            actual 15:7
                                                                  24 30:15,18
  11319                5    37:7            actually
                                                                  31:25 32:2
                                             11:13 24:13
                                                                  37:8
                                             25:20


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 45 of 57
                                November 13, 2019                                 ·2
  allergy 11:4         answers 4:25          33:22 36:14,        authority
   16:24 17:6           14:25                18                   30:24
  Almost 6:14          any 5:12 8:14        Aside 20:11          aware 11:12,
  also 5:5,12           9:6,9,10,13         ask 5:13 9:10         20 23:20 24:4
   8:4 12:9 15:6        10:8 12:7            12:4 13:18           32:2,5
   19:6,8,9,21          14:7 15:20           14:1,4 16:6         away 26:2
   20:6 37:20           16:19 23:17          17:4 27:22,24
  always 17:16          25:11 27:16,         28:13 29:2,
                        19 28:25                                          B
  Americans                                  14,16,24
   32:16                29:1,24 30:18       asked 5:16           back 12:14
  analysis              32:2 33:17,25        9:8 11:4 12:8
                        34:17,19,25                              background
   36:21,25                                  14:24 16:9,14        7:13
                        35:22 36:12          17:3 26:20
  and 4:2,7,11,                                                  Badala 15:6
   15,22,23 5:1,       anybody 12:7          27:5 28:5
                        24:11                                     20:3,19,20
   6,8 6:8,12,                              asking 4:21           25:4,22 30:3
   15,19,22,24         anyone 35:1           5:6,13 13:5          35:23 36:2
   7:3,7,9,15,16       anything 10:1         15:6 23:1
                                                                 baseball 11:3
   8:1,4,5,6,8          16:5 21:10,14       assist 8:14           13:16,25 19:4
   9:9,11,13,16,        26:20 27:6           37:1                 20:17 30:13
   18 10:2,6,25         30:10               Association          basically
   11:5,16,18,21       apologize             8:6,17 12:3          22:7
   12:11,17             21:2                 30:15 37:6
                                                                 batting 19:9
   13:17,18            approximately        assume 5:16
   14:17,21,23,         19:23                                    Beach 6:7,9,
                                             22:2
   24,25 15:4,5,                                                  17 8:5,16
                       April 35:5           assuming
   6 16:2,3,16,                                                   12:2 22:20
                       aquatics 7:25         28:15                24:12 26:1,3
   23 17:4,21          are 4:6 5:5          at 4:2 5:7
   18:15,25                                                       27:13,15,17,
                        7:21 8:12,18,        7:14 10:9,20         20 30:14
   19:3,6,7,12          22 9:21 10:4,        17:12 21:8,24
   20:2,3,15,20                                                   36:20 37:6
                        8 16:5 17:16         22:17,23            because 5:22
   21:9,10,13,          19:5,6,9,12,         25:18 27:14
   20,22,23,25                                                    11:4,12 15:8
                        19,25 21:6           34:18,19,21          19:20,25 26:3
   22:5,11,16,22        22:14 26:7,18       athletic 8:6,
   23:9,11,25                                                     28:15,21 31:4
                        27:20 28:15          17 12:2 30:15        33:15
   24:2,7 25:5,7        30:16 31:4,          31:16 37:6
   26:2,8,12,23                                                  been 4:11
                        10,16 32:5          athletics
   27:7 28:7,9,                                                   6:12 11:3
                        37:14,15             6:23 7:25
   10,23 29:2,5                                                   16:17 25:19
                       aren't 26:24         attended              27:16
   30:2,3,6,9,
   15,18,25            around 8:3            34:17               before 4:1,19
   31:5,16,20          as 4:12 5:21,        attention             5:7 7:7 11:15
   32:6,15 33:3,        23 7:21 12:4         19:11 25:3,8         17:14 18:2,3,
   4,9 35:10            13:5,9 15:25        attorney 5:6          9,13 24:21
   36:1,24 37:7         16:4 17:9           author 23:11          25:7 34:11
  another 22:18         23:3,7 26:22         24:14 37:2           36:22
                        27:9 28:21          authored             beginning
  answer 4:24           29:5,12
   5:7,10,15                                 24:15                18:1
                        30:17,21,25
   12:6 35:2                                authoring            being 22:9
                        32:20,24
                                             37:2                 34:3


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 46 of 57
                                November 13, 2019                                 ·3
  believe 7:12                               22 31:1,6            23,24 26:6,
   20:17 21:4                   C            37:13,16             10,13 27:12
   25:2,20                                  City's 31:8,          30:2,5 33:16
  best 4:25            cages 19:9            10 32:5              35:12 36:13
  bit 12:14            call 13:3,4,         clean 19:6           conversations
  bleachers             21 14:11            cleaned 11:15         14:23 15:1
   19:10,12,13,         21:19,20             18:8 19:9            16:12 20:7
   16                   22:1,18 23:1,       closed 30:17,         24:22 34:10,
  blowed 19:6,          13 24:9,21           22 31:1              15,19 35:7,
   13                   25:8 30:7,9,        coaches 16:24         10,21,22 36:1
  blower 18:18          11 36:5,8           college 7:14,        coordinate
  blowers 18:20        called 36:11          15,17                10:12
   19:15               calls 8:23           come 20:23           coordinates
  blown 19:13          came 12:9                                  37:8
                                            communicate
  board 30:20           20:2,16 24:9         30:13,19            copy 24:17
   31:5                 26:8                                      32:11
                                            communicated
  bottom 37:3          can 8:23              24:7                correct 11:22
                        10:12 12:17                               13:23 17:10
  boy 6:1                                   communication         24:5 25:13
  bring 26:20           16:12 17:1           8:1,21
                        21:16 23:7                                28:3 30:7
   27:6                                     community             37:16
  broom 18:18           26:18 31:13          9:25 10:5,9,
                        32:24 35:2                               correspondence
  brooms 18:21                               16,19,20
                        36:18                                     11:1
   19:15                                    complaint
                       can't 14:9                                Cory 33:2,4,
  brought 25:3,                              35:15,18 36:8        7,9
                        23:24 24:8          complaints
   7                    26:24                                    could 12:11,
  Burns 9:25                                 31:19
                       cause 4:3                                  13 16:15
   10:5,9,20,21                             compliance            25:5,6 27:25
                       cc'ing 33:4           27:6
  but 4:7 5:25                                                   couldn't
   10:12 11:20         center 9:20,         computer
                        22,24,25                                  22:12 29:17
   12:7,20 13:3                              14:13               counsel
   14:10,15             10:5,10,16,         concluded
                        19,20                                     34:20,23
   17:16 22:8                                27:9
                       certain 16:8                              course 18:12
   25:19 31:6                               concluding
   34:21               chalked 19:5                              court 5:2
                                             37:22                27:2
  by 4:14 5:23         change 31:6          conjunction
   6:3,5 9:4           charge 9:21,                              create 11:13
                                             34:22
   13:11 15:18          22                                        12:9
                                            connection
   22:21 23:6,10       Charlotte 8:9                             created 13:2
                                             37:12
   24:13,20             24:14,23                                 crews 19:19,
                                            contact 8:16
   25:3,8 27:10        child 9:11                                 25
                                             11:2
   29:23 30:14          11:3                                     currently
                                            content               12:23 27:19
   31:14 32:23         children 9:6,         34:18,24
   33:14 34:8,13        9 37:9              control 20:1
   35:4,16 36:17       city 6:7,8,17                                      D
   37:5                                     conversation
                        7:8,10,17            12:18 17:1
                        11:2 17:7            20:5,15 22:13       D-A-N-I-E-L
                        24:12 30:17,         24:3,25 25:2,        4:17



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 47 of 57
                                November 13, 2019                                 ·4
  daily 31:25           20:7,12,19,         discussions           33:15
   32:1                 20,21,23             34:4,20 36:9        done 5:6 8:2
  Daniel 4:10,          21:3,10,13          distribution          16:15 17:14
   17 26:7 33:4         22:5 23:11,          37:4                 18:24 22:3,8
  data 37:1             12,22 24:11,        divisions             24:8 27:25
  date 23:24            25 25:10,17,         7:25                double 28:8
  day 11:16,18          20,22 26:9,         do 4:5,8             down 5:4
   15:20 16:8           22,23 27:22,         5:15,17 6:6,8       Dr 11:6 12:1,
   17:9 18:2            24 28:13,18          8:8,10 9:6,9,        15,18 13:22
   29:9,12              29:14,16,24          11 11:10             20:19,20,21,
                        30:10,12,24          12:13 15:19,         23 21:3,19,21
  debate 27:4           31:3 33:6,11,        24 16:2,4            22:5 23:10,13
  decision              15,17,24
   20:24                                     17:6,7,17,18,        24:10 25:24
                        34:4,14 35:7,        22 18:15             26:8,9 30:7,
  defense               10,18,22
   34:20,22                                  19:1,18,23           10,25 35:21
                        36:1,5,8             20:12 23:17
  definitely                                                     drag 19:4
                       didn't 13:6           24:17 25:10,
   14:15                16:20 27:3                               duces 26:19,
                                             12 27:19,21          25
  degree 7:16           29:16                28:9,11,13,23
  delaying                                                       dugouts 17:8
                       Dietz 4:14,22         29:7,11 30:10
   16:10                6:5 9:4 13:11                             19:6 22:10
                                             31:8 32:11,
  delivered             15:18 23:3,6         16,18 34:2,         duly 4:11
   21:5                 24:17,20             11,23               during 11:21
  deny 12:7             26:16,22                                  13:21 16:8,11
                                            document
  department            27:10 29:23          14:15 36:22          21:14 27:25
   7:24 8:5,7,22        31:14 32:20,                              28:2
                                             37:2
   10:7 15:7            23 34:6,8,13        documentation        duties 7:21
   31:16                35:4,16                                   8:12,18
                                             34:1,2
  departments           36:14,17            documents
   10:3                 37:18                26:25                        E
  depends              different 7:9        does 10:11,
   18:19,23             22:23                16,19 15:8          each 11:15
   19:14               direct 4:13           18:17,18             15:11
  deposition            8:16                 19:18 32:15         early 11:18
   4:1,18 5:22         directed              37:12               educational
   20:13 23:4           30:16               doesn't 31:6          7:13
   26:17 27:5,7,       director             doing 5:8            efficiency
   8 37:21              6:16,19 33:10        22:6 26:7            19:21
  deputy 6:10,         disabilities         don't 5:12           efforts 15:23
   12 7:21 10:1         32:16 37:10          6:20 9:7,11          16:6
  desk 24:9            disagreements         11:19 12:20         either 21:4
  detail 26:10          30:18                14:14 16:3           25:3
  dialogue 15:5        disclose              19:20,25            Eleven 7:12
  did 7:16 9:12         34:23                20:1,12 21:1        else 21:10,14
   12:6 13:18,         discussed             22:11 25:9,20        36:13
   20,22 14:1,4,        12:3,10              26:10,19            email 23:9,11
   7,25 15:23          discussion            27:18,21             25:8 33:6,24
   16:6,19,23           23:22                29:10,13 30:4



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 48 of 57
                                November 13, 2019                                  ·5
  emails 25:11,                              18:7,10,16          future    30:18
   12,17,19 33:1                F            21:17 23:22
   37:23                                     24:2 29:8,12,
                                                                          G
  employee 7:8         facilities            19
  employees             8:5 32:6            fiscal 7:23          game 11:22
   26:24               facility 8:3          10:6                 15:25 16:7,11
  ends 7:9              9:20,21 10:2        Florida 4:2           18:8,10,16
  English 5:1           18:20               follows 4:12          29:8,12,19
  enough 26:4          fact 21:7            for 4:2,15           games 11:17
  ensure 8:21           27:12                5:12 6:8,17          15:20,24
   11:16 16:7          fall 10:24,25         7:5,8,10             17:18,20 19:5
  entity 16:1           11:8,9,11            9:13,16 11:7,        27:14,16,19
  equipment             12:15,19             8,9,11 12:8          29:8,12
   18:22                14:2,5,7             14:4 15:3           Gardens 6:7,
                        15:2,10,14           18:10,15,16,         9,17 8:6,16
  established
                        20:8,17              25 19:5 20:13        12:2 24:12
   13:3 24:13                                23:5 25:5
  even 17:3             21:11,14 22:3                             30:14 36:20
                        28:2 29:17           26:23 27:5           37:6
   18:2 34:20                                29:2,5,9,10,
  event 15:21          familiar                                  gave 12:6
                        15:13                17,18 30:18         generally
  ever 4:18                                  31:20 32:22
   16:6                father 24:22                               23:20 31:9
                        25:1                 36:16 37:9,
  every 14:17                                                    get 10:14
                                             16,20
   29:9                February                                   15:1,24
                        33:12               form 5:9              17:15,17,18
  everything                                 13:10 29:20          18:4,8 22:24
   24:7                few 6:25 7:2
                                             31:12
                       field 8:20,23                             gets 10:13
  exactly 6:20                              formal 35:15,         17:22 19:10
   13:6 16:17           14:1 18:16
                                             17
   18:25 22:12          29:2                                     give 4:6
                                            formerly 8:15         13:20 15:15
   24:7                fields 8:22,
                        24 10:17            forwarding            26:25 29:2
  EXAMINATION                                33:4                 34:16
   4:13                 11:16 16:2
                        17:15,17            found 13:15          go 12:14
  examined 4:11         18:4,8 19:1,        foundation            15:11 21:16
  executive             2,5                  9:8                  27:13
   30:20               fifteen 19:24        from 5:24            goes 18:17
  exhibit 23:4,        filed 36:6            7:16 8:23           going 4:21
   5,8 30:12                                 20:11 21:17,         5:3,15 14:20
   32:21,22,25         fill 37:1
                                             19 24:9,21           20:25 26:16
   33:17,22,24         finance 8:6
                                             25:11,14,18          36:4 37:21
   36:15,16,19         find 30:20            26:11 27:17,
                       fine 21:9                                 good 9:20
  explain 9:15                               19 33:1,2,3,6
   16:4 24:6           firm 35:1                                 got 16:16
                                             35:1
  explained            first 4:11                                gotten 16:3
                                            front 12:21
   13:5 22:17           9:9 10:22                                 22:24
                                            full 26:4
  explicitly            11:21 12:3                               graduate 7:16
                                             27:6
   24:8                 13:4 15:19,                              grass 19:7
                                            further 9:15
  extent 26:23          20,25 16:8,11        25:4 37:18          Great 5:19
                        17:9,13,18



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 49 of 57
                                November 13, 2019                                 ·6
  grounds 8:1,2         25 23:17            hold 26:16            20,25 37:7,13
   9:13,16,18           24:6,17,25           37:21               in 4:2,3 5:1,
  guess 11:1            25:19 26:4          hour 18:9,13          21 6:24 7:15
  gum 19:16             27:16 30:24         households            9:6,10,20,21,
                        31:5 32:11           37:5                 22 10:24,25
                        33:14,17,25         how 6:12,19,          11:18 12:14,
           H            34:4,14 35:7,                             18,21,22,23,
                                             24 7:5 8:10
                        18,22 36:1,          11:25 16:4           24 14:1,5,7,
  H.Q. 4:23             22,23 37:12,         18:19 19:1,          10,11,13
   5:21 13:16           18                   12,18,20,23          15:1,9,14,20,
   15:3 20:17
                       haven't 22:24         20:7,19,20,          24 16:7 17:19
   21:9,13 22:20
                       having 4:11           21,23 24:8           18:17 20:6,7,
   23:23 26:1
                        5:24                 26:7 29:4            17 21:7,18
  H.q.'s 16:7                                                     22:3,14
   24:21 25:1          he 5:7,8,9,           30:2
                        20,25 12:6,7,       however 30:12         23:13,18,23
  had 4:18                                                        24:2,12
                        9,11 13:5,6,        Huh-uh 5:2
   12:4,18 13:3                                                   25:23,24
                        9,14,18,20,24
   14:18,23                                                       26:1,2,10,12,
                        14:1,4,7 15:3
   16:7,13 17:1                                      I            14 27:6,17,20
                        18:17,18
   23:13 24:22                                                    28:8,22,23
                        21:22 22:8,
   27:12 28:25                              I'LL 37:20            32:13 33:12,
                        11,19 23:14
   30:3,7 34:9,                             I'M 4:21              17,24 34:22,
                        26:20,22
   20,25 35:12                               5:13,15 8:4          25 35:5 36:12
                        27:5,13 35:14
   36:9                                      9:22,25 10:2         37:1
                       he's 5:8,22
  Hampden 7:17                               11:12,17,20         include
                        27:4,6
  Hampden-sydney                             13:12 23:20          10:16,19 15:8
                       head 5:2
   7:14,18                                   26:16 27:4          including
                       hear 20:12            37:20,21
  handle 31:19                                                    37:9
                        21:10,13
  handles 31:5                              I'VE 28:25           inclusion
                       heard 21:17
  happened                                  idea 12:9             37:9
                       Hello 26:7
   10:25 12:5                               identification       individuals
   15:4 20:16          help 31:25            23:5 32:22
                        32:2                                      22:22
   26:8                                      36:16               inform 21:3
  happens 18:18        helped 11:13         identify 23:7         35:20 36:3,11
  happy 5:14           here 27:5             32:24 36:18
                        34:11                                    information
   27:1                                     if 5:1,7,8,           13:20
  hardships            high 7:15             12,15,22 8:14       Informed
   16:19               him 5:23              9:10 10:8,12,        30:11
  has 11:3              14:24 21:4           13 11:10
                        22:19 26:21                              initials 5:23
   16:17 29:8,12                             12:12 14:14          6:3
                        33:16 35:12,         15:7 16:9,20
  have 4:18,25                                                   inner-league
                        20 36:3,5,8,         17:5,13,22
   6:12 9:6,8,9,                                                  26:5
                        11                   18:6,20 19:16
   10,11 10:11                                                   inquiries
   11:15 12:20,        his 5:23 6:3          20:20,24
                        12:6 13:24           23:17 25:20          30:15
   21,22 13:2                                                    instruction
   14:1,15 15:15        21:25 23:14          26:13 29:11,
                        26:22 27:5,14        16 30:10             34:17
   16:3,20
                        29:21 34:6           31:17,20            interaction
   18:17,18,21,
                                             33:15 34:17,         10:22 14:18
   22 19:3 20:7,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 50 of 57
                                November 13, 2019                                 ·7
  interactions          19:14,17,18,         25 20:1,20,24       little 12:14
   33:18,25             20 20:9 21:4,        21:1,2 27:3,        locally 7:15
  interfere             9,23 22:18           18,21 29:7,         located 20:4
   31:6                 23:9 24:9,13,        10,11,13 31:8       logistically
  into 11:5             14 25:3,5,20         32:17 37:13          28:9
   16:3                 26:13,19,22,        knowledge            long 6:12,19,
  investigate           23 28:9,11,          23:17 31:10,         24 19:20 30:2
   11:5                 13,23 30:17,         24 32:1
                        21,25 31:3                               look 11:4
  investigation                                                  lot 19:19,22
   13:9                 33:1 35:20
                        36:12 37:3,7,                L            21:23 22:7
  investigatory                                                  loud 5:1
                        22
   13:4                                     language 5:1         lying 23:14
                       it's 14:10,14
  involve 28:23                             Large 4:3            Lyndsey 33:5
                        17:11,12,13,
  involving             14 18:13,20         largest 37:5
   20:8 34:15           19:8 22:21          last 8:10
   35:23                                     16:14 27:25                  M
                        26:2 27:7
  is 4:22 5:3           28:15               later 5:25           made 12:11
   6:10 7:13           items 12:13           13:15                15:9,12 24:4
   8:25 9:2,13,        its 29:8,12          lawsuit 36:4,         28:11,13
   14,20,24                                  5
   11:15 12:24                                                   maintain 8:2
                                            lawyer 20:11          25:10
   13:8 14:11,                  J           league 18:7
   12,13 15:7,8                                                  maintenance
                       January 23:19         22:19,21             10:9 18:17
   16:1,10 17:21                             23:23 26:3,4
   18:2,4,6,8,          25:1,23 26:11                            major 37:8
                        34:14 35:3,24        27:15 28:8,22
   10,14,15,20                               29:4,6,8,11,        make 9:19
   19:7 23:9           Jennifer 4:23                              10:13 14:7
                                             17,19
   26:2 27:12           20:21,23 23:9                             16:7 19:5,8
                                            leagues 15:14         31:5
   28:8,9 29:4         job 6:22              16:2
   30:13,17,22          26:22                                    management
   31:1,17,18,                              left 5:3              19:21 29:5
                       just 8:2 10:6
   21,23 33:9           13:24 16:14         legal 14:21          manager 6:23
   34:6                                      34:1,2               10:2 33:2
                        17:3,4,14
  isn't 26:3            18:11,19,22         leisure 6:10,        manager's
   31:22                22:23 25:2           13 7:21 10:1         11:2
  issue 16:23           27:4 36:3           length 30:4          managers 7:24
   17:7 27:4                                less 7:23             29:5
  issues 8:14                                9:23 10:14          manner 22:3
                                K           Let 13:12
   10:12 14:19                                                   manual 32:7,
   31:4                kept 11:3             23:3 34:16           11,15,19
  it 5:14,23            13:16               let's 8:4            many 7:5
   9:13,14 11:5,       kids 28:21            12:14 21:16          19:18,23
   9,24,25 12:24                             32:20                20:7,9 28:21
                       Kimberley 4:1
   13:3,6,9                                 liaison 8:4          map 37:4
                       knew 13:6,9
   14:12,13,16,                             like 4:24 5:5        mark 23:3
   20 15:8 16:9        know 6:20             14:13,20
                        11:10 12:10                               32:20 36:14
   17:3 18:1,2,                              19:23,24 24:8
   7,19,22              14:14 15:7,19                            marked 23:5,7
                        17:22 19:20,                              32:22,24


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 51 of 57
                                November 13, 2019                                 ·8
   36:16,18             11 15:15,18          36:7 37:18          objects 5:6
  Marsh 33:5            23:3,6 24:17,       nod 5:1              odds 7:9
  matter 24:23          19,20 26:16,        None 31:2            of 4:2,22,25
   30:17,22 31:1        18,22 27:3,10       nor 27:21             5:9 6:7,8,12,
   33:25 35:23          29:20,23            normal 17:8           17 7:23 8:18,
  Matthew 4:22          31:12,14             18:25                25 9:21,22
  may 5:7,8             32:20,23                                  10:7,15,24,25
                                            normally 19:1
   25:19 35:5           34:6,8,13,15,                             11:3,4,7,8,9,
                        16,18,21,25         North 22:20
  maybe 36:12                                23:15 26:1,3         11,12,18,24,
                        35:4,11,16,19                             25 12:7,8,10,
  me 5:13 11:25         36:2,10,14,17        27:13,14,17,
   12:6,7,17,21                              20                   13,15,19,21
                        37:18                                     13:3,9,16
   13:8,12,14                               not 5:3,10
                       Mrs 30:25                                  14:2,5,8,11,
   16:12 17:1                                10:2,11 12:7,
   21:16,20,23         MS 34:7,11                                 15 15:2,9,11,
                                             23 13:15,17          13,14,23
   22:8 23:1,3         much 28:9             15:19 17:12,
   28:20 32:12         my 4:22 5:3                                16:11,19,24
                                             15 18:11             17:4,8,11
   34:16 35:13          6:10 9:19            19:25 20:9
                        12:23 14:6,11                             18:1,3,12,19,
  mean 17:5,9                                21:7 22:7,9,         23 19:19,21,
   19:23 20:21          20:1 24:9            20 24:10
                        25:3 30:11                                22 20:1,8,18
   33:19 34:2,11                             25:5,6 27:25         21:3,11,13,
  meetings              31:24 35:1,20        29:7 31:24
                       myself 23:10                               14,23,25
   34:17,19,21,                              32:2,18 33:19        22:4,6,8,9,19
   22,24,25                                  34:1,23 35:1,        23:14,17,19,
  mentioned                     N            2,11 37:21,23        20 24:12,14,
   22:11                                    Notary 4:2            17 25:21
  message 21:5         name 4:15,22         notepad 14:13         26:1,6,22
  Michael 33:3,         8:10 34:6           notes 12:20,          27:7,11,15
   11,14               nature 18:23          22 14:10,11,         28:2,15,25
  Mid-january          need 8:2              12,17,22             29:1,6,8,12,
   24:1,2              needed 15:24          22:13,14 24:6        25 30:4,11
  mile 26:2            needs 18:23           26:12,17             31:10,15
  minor 5:22           never 15:3            37:22                32:2,5,11
  Mischaracteriz        16:3 28:25          nothing 4:7           33:1,10,12,15
  es 29:21              36:11               notice 27:7,9         34:18,24
                       next 16:10            34:3                 35:20 36:12
  Miss 5:21
                       night 11:18          Now 20:15             37:2,4,8,14,
  moment 5:20                                                     15
                       no 4:20 9:7,          23:13
  mopped 10:14                                                   off 19:17
                        11 10:18 14:3       Number 32:21
  Mops 18:24                                 36:15                23:14
  more 7:23             15:17,22
                        16:1,9,22                                off-the-field
   9:23 10:14                                                     19:4
   13:4 27:1            21:15 24:19,                 O
                        24 25:2 26:19                            offer 15:8
   31:13 33:18
                        27:14,23            object 5:8           offered 17:4
  morning 17:19
                        28:14,17             13:10 29:20         offerings
  mowed 19:7            29:13,15,22                               37:9
                                             31:12
  Mr 4:14,19            30:1,23 31:23                            offhand 14:9
   5:20 6:3,5,6                             objecting 5:9
                        32:4,13                                   32:18
   9:2,4 13:10,         33:19,20,23


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 52 of 57
                                November 13, 2019                                 ·9
  office 11:2           18,19 14:13          36:20 37:6          personnel
   12:24 32:13          15:19 17:13,        park 9:14             10:9
  official              14,15,18,20          11:15 18:15         persons 25:18
   31:19                19:23,24             19:11,20,22         phone 20:4,6
  Oh 11:23              20:3,4,9,23          22:7,23 33:12       place 19:10
   19:25 23:2           21:5 22:18          parks 7:25           Plaintiffs'
   25:9                 24:10 25:4,8,        8:21 9:13,14,        23:4,8 32:20,
  Okay 9:12,21,         21,22 28:25          16,17 15:7           25 33:17
   24 10:22             29:7 35:1,5          19:19 31:16          36:14,19
   11:10 12:14          37:22                33:2                play 12:7
   13:1 20:15          order 15:24          part 8:25             13:17,24 15:3
   21:16 22:5           16:7 28:23           11:24,25             26:1
   23:22 25:7           37:20                17:4,11,13,14       played 8:23
   26:15 36:22         orders 8:1            22:25 26:22          20:17 21:10,
  on 8:1 12:20         ordinary             part-time 7:8         13 22:21
   14:18 17:9           18:25               partner 37:5          27:14,17,20
   18:19,23            other 10:3           passing 36:12        players 18:10
   19:16 25:1           11:19 13:20         past 29:19            22:22
   26:2 33:17,25        14:7 18:22          patrons 19:10        playing 11:3
   37:3                 29:1 31:25                                13:16
                        32:1 33:25          PBGYAA 8:13
  on-field 19:3                              9:6,10 14:4         please 4:15
  on-site 17:12         35:22 37:23
                                             16:1 17:22           5:10,13 9:15
  one 5:20 9:21        our 8:5 27:8          25:4,11,14,18        30:19
   11:19 15:11          33:1 37:5            27:15,17,19         point 22:17
   16:10 20:1,9        out 5:1 10:13         29:1 30:19
                        11:3,5 12:2                              Pointing
   21:1 22:17                                37:8,12              33:22
   25:21 26:2           13:6,15,16          peanut 11:4
                        14:17 17:8                               points 37:1
   30:23                                     16:24 33:12
                        19:6,13 22:7,                            policies
  only 27:11                                peanut-free
   35:11,20             10 33:11                                  31:8,11,17
                                             14:1                 32:6
  open 17:16           over 17:16,
                                            peanuts 11:21        policy 31:21,
   26:17 37:21          17,18 18:5,16
                        20:3,6               12:8 14:5            23,24 32:3
  opened 17:15                               16:11,21
                       oversee 7:24                              Political
  operate 29:4                               29:17,18,25          7:18
  operates 16:2                             people 16:24         position
  operation                     P            19:18                6:15,24 27:8
   11:15 30:16                              per 27:9             possession
   31:7                P-R-E-S-E-N-S-       Perhaps 22:15
                       K-Y 8:11                                   12:22,23
  operational                               period 18:10         practice 19:8
   30:19 31:4          P-R-I-E-T-O          permit 8:20,
                        4:17                                     prepare 19:1
  operations                                 24 17:21             20:13
   6:23 7:24           page 37:3,7           18:2,3,6,14
   31:15 33:2          Palm 6:7,8,17                             prepared 8:22
                                            permits 17:22        Presensky 8:9
  opportunity           8:5,16 12:2         permitted
                        22:20 23:15                               24:14,23
   35:18                                     13:17
                        24:12 26:1,3                             present 34:18
  or 5:2,14                                 person 18:17
   7:23 9:14,23         27:13,15,17,                              35:1,2
                        20 30:14             20:6 31:18
   10:14 11:1,8,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 53 of 57
                                November 13, 2019                                ·10
  presented             25:24 26:8          recollection         residents
   12:13                30:7,10,25           14:6                 31:25 32:2
  pretty 20:9           33:11,14            record 4:16          resolution
  previously            34:7,11,15           37:20                30:20
   33:3                 35:21               recreation           resolve 22:2
  Prieto 4:10,         Quasha's 5:21         9:20,22,24          resolved
   17,19 6:6            26:9                 31:16 36:25          20:10
   33:4                Quashas 10:23        recreational         responding
  printout              21:17 23:18          32:5 36:20           35:14,17
   14:15                33:18               redact 5:24          response
  prior 6:15,22        question 5:7,        refer 5:23            15:16 16:16
   7:3 17:8,18,         8,9,10,11,13,       reference            responsibiliti
   20 18:7,9,16         15 9:8,15            32:18               es 10:4
   24:25 25:23          28:5,25 35:2        referred 5:20        responsibility
   27:16 29:21         questions            referring 6:1         7:23 10:7
   35:17                4:22 5:6 12:4                            results 21:3
                        14:25 29:24         refused 15:3
  procedure                                 regard 35:10         reviewing
   17:5,8               37:18
                                            regarding             22:13
  procedures           quickly 20:10
                                             25:17 33:12         right 13:7
   32:6,7                                    36:13                18:4,12
  proceedings                   R           regards 8:12         Road 9:25
   14:21                                     9:17 10:5,8          10:5,9,20,21
  process 17:12        rakes 18:22           16:13 21:10         Roland 33:3
   18:15               reach 11:5            23:23 31:15         role 9:17
  program 30:13         33:11                32:15 36:24          36:24
  programming          reached 12:2         relates              roles 10:8
   10:6 30:19          really 21:7           30:17,21,25         rookie 29:11
  provide 24:11        reason 5:12          remember             Ross 4:1
  provided              29:10                22:17 27:11         roughly 6:20
   11:11 16:18         reasonable           repeat 5:14           7:2,6
   23:18 27:25          16:9 25:25           20:25
   37:23               reasonably           rephrase 5:14
  provider 29:6         25:6                 13:12                        S
   37:14,15            recall 11:19         report 8:8
  public 4:2            14:9 22:9,12                             said 5:4 9:12
                                             10:11                11:24 12:11
   8:23 33:10           24:8 25:9           reporter 4:5
                        26:10 30:4                                17:4 30:12
  purpose 21:25                              5:3
                        33:15                                    sale 12:8
                                            represent             16:10 29:25
           Q           receive               4:23
                        25:10,11,12,                             same 22:3,21,
                                            request 25:5          22 26:2 27:15
  Quasha 4:23           17 26:17 33:6        26:9,20,23
                        37:22                                     29:10
   11:6 12:1,15,                             27:1 31:17,20       saved 14:15
   18 13:22            received             requested
   20:21,23             21:19 25:20                              saves 5:23
                                             17:21
   21:3,19,21           34:1                                     say 5:2 8:4
                                            requests 8:24         14:12 19:22
   22:5 23:9,10,       receiving             14:7
   13 24:10             24:21                                     26:18,24
                                                                  28:25 31:3


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 54 of 57
                                November 13, 2019                                ·11
   32:15               show-up-and-         speaking 12:1        strong 26:4
  saying 27:4          play 18:11            20:11 25:1          subject 12:20
  says 37:7            shows 37:4           specific 9:14        sued 34:3
  schedule 8:20        silly 21:1            31:13,19,24         suggested
   28:12,20 29:1       similar 16:14         32:4 36:11           27:12
  scheduled            sir 4:20 6:4,        specifically         summarized
   11:17                18 21:15 30:8        22:9                 14:21
  schedulers            33:8 37:11          spell 4:15           summary 13:3
   12:12               sit 19:10             8:10                 14:11 26:14
  scheduling           situation            spills 10:14         supervision
   15:13 28:16,         11:5,13 12:4        spoke 12:15           9:13
   19                   13:5 16:4            14:24 21:4          supervisor
  school 7:15           18:11 22:2           26:8                 7:4,5 8:15,
  science 7:18         size 28:8            spoken 33:14          19,25 9:16
  scrape 19:17         so 5:1,8,15,         Sporadically         supervisors
  second 17:14          21 7:10 8:7,         21:7                 30:11
   37:4                 15,22 10:1,4        sport 29:6           support 26:1
  see 12:12             11:4,24 12:1        sports 6:16,         supposed
  seemed 14:20          14:23 15:11          19 7:4,5             26:24
                        17:13 18:1,6,        8:15,18,23,25       sure 9:19
  seems 33:1            13 20:2 23:2         37:9,14,15           10:13 19:5,8
  seen 36:22            24:8,15,21          spring 11:7           30:8
  self-                 25:22 26:4,          23:23 28:9
  sufficient                                                     swear 4:5
                        20,23 27:11          29:7,9,11,19
   16:5                                                          sweep 22:10
                        32:1 37:15          staff 10:11
  sell 16:20                                                     sweeper 18:22
                       social 21:6           17:12 19:20,
   29:16,17,18         sold 11:21                                sweepers
                                             22                   18:21 19:15
  selling 14:5         solution             standard             sweeping 17:8
  sent 36:9             20:16                11:14 17:5,11
  separate 16:1                                                   22:7
                       some 12:10,13         19:7,8
  series 4:21           15:9                                     swept 19:6
                                            start 23:22
  served 37:5          someone 17:6          26:6                sworn 4:11
  services             something            state 4:2,15         Sydney 7:19,
   6:10,13 7:22                                                   20
                        36:13                30:24
   10:1 33:10          son 5:21             stated 11:2          system 14:13
   36:20,25             13:24 23:14         states 37:3
  Seth 12:3            sorry 11:17          status 18:19                  T
   14:24 15:1,5         13:12 15:17         Stephen 34:5,
   20:3 25:3,22         20:21,22                                 T-BALL 15:14,
                                             9 35:8
   30:3                 34:12                                     20,24 29:8
                                            Stepp 34:5,9,
  shape 9:20           sort 12:10            15,18,21,25         take 5:3
  she 24:14,15          28:25                35:8,19 36:10        19:18
  shells 33:12         space 8:20           stop 12:8            taken 4:1,18
  ship 22:19,20         29:2,3               14:4                 10:13
   23:14               speak 20:19          street 18:21         taking 27:7
  should 9:8,9          35:19               string 33:1          teams 22:22
   27:8



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 55 of 57
                                November 13, 2019                                ·12
  tecum 26:19,          15,24 29:10          16:2,5,6,19,        times 17:13
   25                   30:2,3,6,9,          20,23 17:4,6,       title 6:10
  telephone             13,21,25             7,15,18             to 4:6,21,24,
   25:8                 31:4,25 32:15        18:20,21,22          25 5:3,5,8,9,
  tell 11:24            33:14,16,20          19:1,3,4,5,          10,14,15,21,
   12:17 13:8,14        34:3,6,18            14,15,16             23,24 6:1,15,
   15:23 16:12          36:3,9 37:23         26:4,9 27:12,        22 7:3,14
   17:1 21:16,20       that's 5:25           20 28:18,20          8:2,4,8,12,
   22:12 23:24          8:15 10:2            29:1,4,16,17,        16,24 9:17,19
   25:23 26:9           17:4,6 18:4,         18 31:5              10:5,9,11,12
   28:18                13 19:7 20:14        37:14,15             11:4,5,13,14,
  tells 5:10            22:20 28:20         thing 17:9,19         15,16 12:2,4,
  ten 7:10             their 14:19           27:11                8,9,12 13:6,
   19:24                15:9 16:2,3         things 7:9            10,17,24
  testified             17:5,7,11            10:15 21:23          14:1,4,6,20,
   4:11                 19:3 25:23           22:8                 24 15:8,11,
  testimony 4:5         26:25 29:4,24       think 22:11           15,24 16:4,7,
   29:21                30:15,20 31:6        35:14                13,14 17:9,
                       them 4:24            third 16:23           16,17,18,20
  than 27:1
                        9:19 10:12           17:14                18:5,7,9,15,
   29:1 31:25                                                     16,23 19:5,8,
   32:1                 12:21 16:4          this 11:7,8
                        25:21 29:2,5,        15:7,8 18:6          18 20:11,12,
  Thank 9:5                                                       19,24,25
                        24 30:16             20:2,3,4,8,
   37:19                                                          21:11,16
                       then 9:9 10:6         15,24 23:3,4,
  that 5:13,16          11:16 12:7                                22:2,9,19,20,
   6:15,22,24                                11 24:23
                        15:4 19:4,6          25:7,17 26:16        24 23:4,9,14,
   7:3,7 8:2,21,        20:16 21:9,13                             18,23 24:9,11
   22,25 9:2,12,                             32:20 33:6,
                        30:2,6,9,10          15,19,21,25          25:1,3,7,19,
   19 10:11,13,         31:3 33:3                                 23 26:1,4,8,
   14 11:2,3,12,                             34:11 35:23
                        35:2 37:7            36:12,14,22          16,19,20,23,
   13,14,16,17                                                    25 27:1,4,6,
   12:8,11,13,         there 10:2           those 10:14
                        11:1,14 14:20        22:13 26:17          13,16 28:9,
   17,18 13:2,3,                                                  11,13,23
   6,12,14,16,          17:21 18:10,         34:19,21,24
                        14 25:2,4,25         35:10                29:18,20
   21,24 14:4,                                                    30:16,17,20,
   18,23 15:3,12        26:13,19            three 6:21
                        31:4,17,18,                               21,24,25
   16:1,6,7,12,                              19:24                31:5,6,12,15,
   13,16,19,20          22,23 35:12         through 7:24
                        36:3                                      18,24,25
   17:2,4 18:4                               14:21 15:5,11        32:1,2,16
   19:5,9,18           there's 8:14,         19:1
                        21 10:12,13                               33:1,2,4,5,
   20:25 21:5,                              thus 28:10            11,22 34:16,
   12,17 22:3,8,        17:5,12              31:5
                        19:16,19,21                               23 35:14,17,
   9,18,24,25                               time 5:24             19,20 36:3,4,
   23:2,13,18           28:21 31:20          14:17 18:3           9,11,24 37:1,
   24:6,8,11,17        THEREUPON 4:9         19:21 21:17          7,21
   25:4,5,25           these 22:14           27:16 30:4          today 4:21
   26:10,12,24         they 10:14            33:15                20:13 26:7,21
   27:2,8,12,13,        12:6,8,12           timeline 13:2         27:5,9
   14,16 28:5,          15:23,24             24:6,11,15,18


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 56 of 57
                                November 13, 2019                                ·13
  together 20:3        Unless 5:9            16 14:20             18:15,18,23,
  told 12:7            unreasonable          16:7,9,16,17,        25 20:12,16
   13:14 28:7,20        28:10                23 17:7 20:2,        21:12,25 22:5
  Tony 15:6            until 5:5             3,4,9 21:1,4,        23:17 25:22
   20:3 21:5,6          21:9 26:17           9,12,22,25           26:6,8,9
   25:4,22 30:3         34:1 37:22           22:3,18 23:2         28:7,11,13,
   35:23               up 10:14 12:9         24:3,4,7,9,          18,20,23
  tool 29:5             14:14 17:15          13,14 25:2,3,        30:10,24
  topic 25:18           20:2,16 27:13        4,7,20,25            31:10,16,21
                       upcoming 11:7         26:6,13,19           32:15 34:2
  tougher 28:9,                              28:20 30:2           35:10 36:1
   11,13,21            upon 17:21            33:16 34:18          37:12
  transcript           upset 21:22           35:1,11,14,20       what's 18:23
   5:24                us 5:24 10:11         36:3,5,9,12,         23:7 32:24
  trash 10:13           22:19                24                   36:18
  truth 4:6,7          use 8:24             wasn't 9:16          when 9:12
  try 22:2              18:20,21             17:3 21:23           10:22 14:12,
   34:16                19:14,15,16          26:20 27:5           20 17:20
  trying 22:19          32:6                way 16:2              18:4,8,14
  turn 13:6            users 17:16,         we 5:5 10:11,         19:22 21:17
   37:7                 17 18:5              12 12:10             23:22 24:4,7
  turned 17:16,                              22:24 29:2           29:1,2 35:11,
   17,18 18:5                   V            31:25 34:3           20
  turning 18:16                             we're 11:16          whenever
  twice 28:21          Vague 31:12          well 5:23 8:4         17:20
  two 6:14 7:1,        various 8:1           9:11 11:14          where 6:6
   6 11:19 19:23        19:16                13:8 17:3            19:10 20:4
   20:9 25:21          verbal 15:15          19:3,22 27:3        whether 15:19
  type 10:15           very 13:4            went 7:14             17:13 22:18
   14:17 15:23          16:14 21:22          14:21                24:9 29:7
  typed 14:14          via 25:8             were 6:19,24         which 12:6
  typically            Virginia 7:15         11:10,17,24,         13:6 20:11
   18:9,14                                   25 12:13             26:2 35:1
                                             15:9,12,13,20       who 5:25 8:8
                                W            22:8 23:1,18         21:5 24:3,7,
           U                                 28:7 34:3,22         25 30:21
                       wait 5:5              37:23                33:2,9
  Uh-huh 5:2           want 15:11
   9:1 12:16                                weren't 11:21        whole 4:7
                        20:12 27:4                                19:10,11
   17:23 21:25          34:23               what 5:4,16
   32:8 34:7                                 6:8,15,22           why 10:2
                       wanted 29:18          7:13,16,21           27:24 29:16,
  under 35:15,         wants 13:24
   18                                        8:12,18 9:17,        17,18 31:3
                       warmup 18:10          24 10:4,8,19,       Wilder 33:2,
  understand           was 4:11 5:25         25 12:5,10
   5:13,17 11:12                                                  4,7,9
                        6:1,15,22 7:8        13:8,14,18,20       will 4:6 5:14
  understanding         8:15 9:17            14:25 15:4,23
   13:8                                                           19:17 22:24
                        10:22 11:1,4,        16:6,15,16,17       willing 22:9
  understood            7,8,9,13,14          17:6,11
   5:16,25              12:6 13:4,15,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Daniel
Case 9:19-cv-80825-DMM Document 67-4       Prieto
                                     Entered on FLSD Docket 01/13/2020 Page 57 of 57
                                November 13, 2019                                ·14
  with 7:16,25                               18,24 27:3,
   8:12,21 9:17,                Y            11,22,24
   19 10:3,4,8,                              28:5,7,13,15,
   12,23 11:2          YAA 31:5              18 29:7,11,
   12:1,9,12,15,       yeah 22:15            14,16,24
   18 15:1,5,13         24:16 37:17          30:3,6,10,21,
   16:13 17:2,6                              24 31:3,8,13
                       year 27:25
   20:3,16 21:4,                             32:5,11,16,24
   6,10,20             years 6:14,           33:6,11,17,
   23:13,23             21,25 7:1,5,         19,24 34:2,4,
   24:3,22,25           6,11                 9,11,14,16,
   25:24 26:21         yes 5:18 6:2,         17,20,23,25
   27:2,7 30:3,         4,18 7:2 9:2,        35:2,7,12,18,
   7,9,18,20            3 11:20,23           22 36:1,5,8,
   31:6,15              12:25 14:6           9,18,22 37:7,
   32:12,15,16          16:25 17:24,         13,19
   33:14,16,18          25 19:14            you're 20:25
   34:4,10,15,          23:16 25:15,         32:2
   17,19,21,22,         16 28:4,6
                                            you've 7:10
   25 35:7,12,          30:8 32:9,10,
                        14 33:8 35:5,       your 4:15,18,
   21,22 36:1,9,                             25 5:2,6,24
   24 37:10,12          6,9,25 37:11
                                             6:15,22 7:13,
  withdrawn            yet 22:25
                                             21 8:12 9:17
   13:13,19            you 4:5,6,18,         10:4,8,22
  within 27:15          21,24 5:1,4,         12:22,24 13:8
  without 22:13         5,7,10,12,15,        14:10,12 15:1
   35:12                16,17,22,25          20:11 22:14
                        6:6,8,12,19,         25:7,24 26:12
  WITNESS 4:8
                        24 7:16 8:8,         31:10 32:1,13
   6:2,4 9:3
                        10 9:5,6,9,          33:16,24
   15:17 29:22
                        10,12,21             36:24
   31:13 35:3,14
                        11:10,24,25
  work 6:6 7:25                             youth 8:6,16
                        12:10,15,17,
   8:1 9:19 10:3                             12:2 29:6
                        18,22 13:14,
   12:12 14:18                               30:14 37:6,8,
                        18,20 14:12,
   15:9 17:11                                14,15
                        17,18,23,24,
   19:3,4 31:25         25 15:7,13,
   32:1                 15,19,23
  worked 7:10           16:6,12,16,19
  would 4:24            17:1,22
   5:5,22 12:12         19:22,23
   14:17 16:20          20:2,7,12,19,
   17:7 18:2,7,8        20,24 21:3,6,
   26:12,13 27:1        10,13,16,17
   28:21,23             22:5,12 23:1,
   32:18                7,11,14,17,24
  wouldn't 18:1         24:11,17,22,
                        25 25:10,11,
                        17,23 26:7,9,



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
